 

Moody National REIT II, Inc. 8-K [mnrtii-8k_052616.htm]

 

Exhibit 10.11 

 

 

(SPRINGHILL SUITES LOGO) [shsseattle1011final001.jpg]



SPRINGHILL SUITES BY MARRIOTT

RELICENSING FRANCHISE AGREEMENT

 

FRANCHISOR: MARRIOTT INTERNATIONAL, INC.     FRANCHISEE: MOODY NATIONAL
YALE-SEATTLE MT, LLC     LOCATION: 1800 YALE AVENUE, SEATTLE, WA 98101

 

DATE: MAY 24, 2016

 

 



 

 

TABLE OF CONTENTS

                      Page             1. LICENSE   1           1.1 Limited
Grant   1   1.2 Franchisor’s Reserved Rights   1           2. TERM   1          
2.1 Term   1   2.2 Not Renewable   1           3. FEES, CHARGES AND COSTS   1  
        3.1 Application Fee; Expansion Fee   1   3.2 Franchise Fees   2   3.3
Franchisor Travel Costs   2   3.4 Other Fees, Charges and Costs   2   3.5
Calculation of Fees, Charges and Costs   2   3.6 Timing of Payments and
Performance of Services   2   3.7 Interest on Late Payments   2           4.
HOTEL CONSTRUCTION, RENOVATION AND MAINTENANCE   3           4.1 Number of
Guestrooms; Expansion   3   4.2 Initial Construction or Renovation of the Hotel
  3   4.3 Periodic Renovations   3   4.4 Design Process   3   4.5 Maintenance  
4           5. FURNITURE, FIXTURES, EQUIPMENT, INVENTORIES AND SUPPLIERS   4    
      5.1 Uniformity of System   4   5.2 Suppliers   4           6. ADVERTISING
AND MARKETING; PRICINGS, RATES AND RESERVATIONS   4           6.1 Franchisee’s
Local Advertising and Marketing Programs   4   6.2 Marketing Fund   5   6.3
Additional Marketing Programs   6   6.4 Pricing, Rates and Reservations   6    
      7. ELECTRONIC SYSTEMS   7           7.1 Systems Installation and Use   7  
7.2 Reservation System   7   7.3 Electronic Systems Provided Under License   7  
7.4 Access to Information   7           8. HOTEL OPERATIONS   7           8.1
Operator of the Hotel   7   8.2 Employees   8   8.3 Compliance with the
Standards   8   8.4 System Promotion; No Diversion to Other Businesses   9      
    9. TRAINING, COUNSELING AND ADVISORY SERVICES   9           9.1 Training   9

 

i



 

 

              9.2 Counseling and Advisory Services   9           10. SYSTEM AND
STANDARDS; FRANCHISEE ASSOCIATION   9           10.1 Compliance with System and
Standards   9   10.2 Modification of the System and Standards   9   10.3
Franchisee Association   10           11. PROPRIETARY MARKS AND INTELLECTUAL
PROPERTY   10           11.1 Franchisor’s Representations Concerning the
Proprietary Marks   10   11.2 Franchisee’s Use of Intellectual Property and the
System   10   11.3 Franchisee’s Use of Other Marks   12   11.4 Websites and
Domain Names   12           12. CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS  
12           12.1 Confidential Information   12   12.2 Data Protection Laws   13
          13. ACCOUNTING AND REPORTS; TAXES   13           13.1 Accounting   13
  13.2 Books, Records and Accounts   13   13.3 Accounting Statements   13   13.4
Franchisor Examination and Audit of Hotel Records   14   13.5 Taxes   14        
  14. INDEMNIFICATION   15         15. INSURANCE   15           15.1 Insurance
Required   15   15.2 Other Requirements   16           16. FINANCING OF THE
HOTEL   16         17. TRANSFERS   16           17.1 Franchisee’s Transfer
Rights   16   17.2 Transfers Not Requiring Notice or Consent   16   17.3
Transfers Requiring Notice but Not Consent   17   17.4 Transfers Requiring
Notice and Consent   18   17.5 Proposed Transfer to Competitor and Right of
First Refusal   19   17.6 Restricted Persons   20   17.7 Transfers by Franchisor
  20           18. PROSPECTUS REVIEW   20           18.1 Franchisor’s Review of
Prospectus   20   18.2 Exemption from Review   21           19. DEFAULT AND
TERMINATION   21           19.1 Immediate Termination   21   19.2 Default with
Opportunity to Cure   22   19.3 Suspension of Reservation System   23   19.4
Damages   23

 

ii



 

 

            20. POST-TERMINATION   24           20.1 Franchisee Obligations   24
  20.2 Franchisor’s Rights on Expiration or Termination   25           21.
CONDEMNATION AND CASUALTY   25           21.1 Condemnation   25   21.2 Casualty
  26           22. COMPLIANCE WITH APPLICABLE LAW; LEGAL ACTIONS   26          
22.1 Compliance with Applicable Law   26   22.2 Notice of Legal Actions   26    
      23. RELATIONSHIP OF PARTIES   26         24. GOVERNING LAW; INTERIM
RELIEF; COSTS OF ENFORCEMENT; WAIVERS   27           24.1 Governing Law and
Jurisdiction   27   24.2 Equitable Relief   27   24.3 Costs of Enforcement   27
  24.4 WAIVER OF PUNITIVE DAMAGES   27   24.5 WAIVER OF JURY TRIAL   27        
  25. NOTICES   27         26. REPRESENTATIONS AND WARRANTIES   28          
26.1 Existence; Authorization; Ownership; Other Representations   28   26.2
Additional Franchisee Acknowledgments and Representations   28           27.
MISCELLANEOUS   29           27.1 Counterparts   29   27.2 Construction and
Interpretation   29   27.3 Reasonable Business Judgment   30   27.4 Consents and
Approvals   30   27.5 Waiver   31   27.6 Entire Agreement   31   27.7 Amendments
  31   27.8 Survival   31             EXHIBIT A KEY TERMS   A-1       EXHIBIT B
DEFINITIONS   B-1       EXHIBIT C CHANGE OF OWNERSHIP   C-1            

 

iii



 

 

RELICENSING FRANCHISE AGREEMENT

This Agreement between Franchisor and Franchisee is executed and becomes
effective on the Effective Date.

RECITALS

A.           Franchisor owns the System and Franchisee has requested a license
to use the System to operate the Hotel as a System Hotel at the Approved
Location.

B.            Franchisor has agreed to grant a license to Franchisee subject to
the terms of this Agreement.

C.            Guarantor will provide the Guaranty.

NOW, THEREFORE, in consideration of the promises in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Franchisor and Franchisee agree as follows:

1.            LICENSE

1.1          Limited Grant. Franchisor grants to Franchisee a limited,
non-exclusive license to use the Proprietary Marks and the System to operate the
Hotel as a System Hotel at the Approved Location under the terms of this
Agreement.

1.2          Franchisor’s Reserved Rights.

A.          Development Activities. Franchisee agrees that Franchisor and its
Affiliates reserve the right to conduct Development Activities at any location,
other than the Approved Location, without notice to Franchisee, subject to Item
9 of Exhibit A. Franchisee covenants not to do anything that may interfere with
Franchisor’s and its Affiliates’ exercise of such right to conduct Development
Activities.

B.          Territorial Rights. Franchisee agrees that it is not entitled to any
territorial rights or exclusivity, except as stated in Item 9 of Exhibit A.

C.          Use of the System. Franchisee acknowledges that Franchisor and its
Affiliates will allow other Franchisor Lodging Facilities to use various parts
of the System and may allow other lodging facilities to use various parts of the
System under affiliation or marketing agreements.

2.            TERM

2.1          Term. The term of this Agreement is stated in Item 4 of Exhibit A
(the “Term”).

2.2          Not Renewable. This Agreement expires on the last day of the Term,
and the rights granted under it are not renewable and Franchisee has no
expectation of any right to extend the Term.

3.            FEES, CHARGES AND COSTS

3.1          Application Fee; Expansion Fee. Franchisee has paid Franchisor the
non-refundable application fee stated in Item 10 of Exhibit A. If Franchisor
approves an increase in the number of Guestrooms in the Hotel under Section 4.1,
Franchisee will pay an expansion fee equal to the then-current per-Guestroom
charge for calculating the application fee for System Hotels, multiplied by the
number of additional Guestrooms.



 

 

3.2          Franchise Fees. Beginning on the Opening Date, Franchisee will pay
Franchisor for each month an amount equal to the percentage of Gross Room Sales
stated in Item 11 of Exhibit A for such month (the “Franchise Fees”). Franchisee
will not offer complimentary or reduced-price Guestrooms or food and beverage to
benefit any other business at or outside of the Hotel.

3.3          Franchisor Travel Costs. If Franchisor requests, Franchisee will
reimburse Franchisor for all Travel Costs for individuals designated by
Franchisor to provide training, inspections or services for the Hotel, including
counseling and advisory services, which will not exceed the amounts permissible
under Franchisor’s corporate travel policies. If the Hotel is not in a sold-out
position, Franchisee will provide complimentary lodging at the Hotel to such
individuals while they are providing such training, inspections, or services,
and to Franchisor’s representatives or independent auditors while conducting
audits.

3.4          Other Fees, Charges and Costs. Franchisee will pay the fees,
charges and costs in the following Sections: Section 4.4 (Design Process);
Sections 6.2 and 6.3 (Marketing Fund and Additional Marketing Programs); Section
7 (Electronic Systems); Section 8.3.A. (F&B Support); Section 8.3.C.
(Inspections); Section 9.1 (Training); Section 16 (Comfort Letter); Section 17
(Transfer); Section 20.1.B. (Termination); and Exhibit C (Inspections;
Additional Work; Site Visits; Extensions). Franchisee will also pay Franchisor
for: (i) any goods or services purchased, leased or licensed by Franchisee from
Franchisor, including any costs related to purchasing, installing and upgrading
any Electronic Systems; (ii) any optional or mandatory programs in which
Franchisee participates; (iii) any costs of System modifications; and (iv) any
other amounts due under this Agreement and any other Marriott Agreement.

3.5          Calculation of Fees, Charges and Costs. The fees, charges and costs
under Section 3.4 will be computed on a fair and consistent basis among
similarly situated System Hotels. Franchisor may change such fees, charges and
costs to reflect: (i) any increase or decrease in the costs of providing the
relevant goods or services; (ii) any change in the method Franchisor uses to
determine allocation of the applicable charges; or (iii) any change in the
competitive needs of the System.

3.6          Timing of Payments and Performance of Services.

A.          Timing of Payments. Franchise Fees are due within 15 days after the
end of each month. All other payments are due as invoiced. All payments will be
made by wire transfer to the accounts designated by Franchisor or by such other
method as Franchisor approves.

B.          Affiliates and Designees. Any service or obligation of Franchisor
under this Agreement may be performed by an Affiliate or designee of Franchisor.
Franchisor may designate that payment be made to the Person performing the
service. Any reference in this Agreement to Franchisor concerning payments or
performance of services includes such Affiliates and designees. Any designation
for the performance of services will not relieve Franchisor or Franchisee of any
of their obligations under this Agreement.

3.7          Interest on Late Payments. If any payment due under this Agreement
is not received by its due date, such payment will be overdue, and Franchisor
may require Franchisee to pay interest that will accrue at a rate of 18% per
annum (or, if less, the maximum interest rate permitted by Applicable Law) from
the date such overdue amount was due until paid. Franchisor’s right to receive
interest is in addition to any other remedies Franchisor may have.

2

 



4.            HOTEL CONSTRUCTION, RENOVATION AND MAINTENANCE

4.1          Number of Guestrooms; Expansion. The Hotel will have the number of
Guestrooms stated in Item 7 of Exhibit A or such other number approved by
Franchisor. Franchisee may expand the Hotel or build additional Guestrooms in
compliance with this Agreement only with Franchisor’s prior written approval. If
additional Guestrooms are approved, Franchisee will pay an expansion fee under
Section 3.1.

4.2          Initial Construction or Renovation of the Hotel. Franchisee will
timely start and complete the initial construction or renovation of the Hotel,
as applicable, to Franchisor’s satisfaction in accordance with Section 4.4,
Exhibit C and the Standards (the “Initial Work”).

4.3          Periodic Renovations. Franchisee will timely start and complete the
periodic renovation of all Guestrooms and Public Facilities to Franchisor’s
satisfaction in accordance with Section 4.4 and the Standards, including
replacing Soft Goods and Case Goods periodically as required by the Standards
(“Periodic Renovations”). At the time of any replacement of FF&E, Franchisor may
require Franchisee to upgrade the rest of the Hotel to conform to the Standards
applicable to similarly situated System Hotels.

4.4          Design Process. Franchisee will obtain the Design Criteria from
Franchisor within 10 days of the Effective Date for the Initial Work, and in a
timely manner for any Periodic Renovation. In connection with the Initial Work
and any Periodic Renovation, Franchisee will comply with the following
requirements (the “Design Process”):

A.          Design Team. For the Initial Work, and as needed for Periodic
Renovations, Franchisee will retain a qualified registered architect, engineer
and interior designer, and based on the nature of the project, Franchisor may
require that Franchisee retain other specialty consultants. Franchisee will
provide Franchisor the name, address and relevant work experience on similar
projects for any such Person that Franchisee proposes to retain, and Franchisor
will have 30 days after receipt of such information to notify Franchisee of its
election to consent or withhold its consent. Franchisor’s election to consent or
withhold its consent will be based on prior experiences with such Person and
such Person’s reputation and experience on similar projects. If Franchisor does
not respond to Franchisee within 30 days after Franchisor’s receipt of such
information, then Franchisee may retain such Person. Neither Franchisor’s
failure to respond nor Franchisor’s consent to the use of such Person will be
deemed an endorsement or recommendation by Franchisor. Franchisor is not liable
for the unsatisfactory performance of any Person retained by Franchisee.

B.          Submission of Plans. For the Initial Work and Periodic Renovations,
Franchisee will adapt the Design Criteria to the Hotel and Applicable Law,
including Accessibility Requirements. For the Initial Work, and if Franchisor
requests for any Periodic Renovations, Franchisee will prepare and submit Plans
electronically in the phases and with the detail required by the Standards. The
Plans will not deviate from the Design Criteria unless previously approved by
Franchisor, and any such deviations will be clearly designated in a separate
document delivered along with the Plans.

C.          Review of Plans. Franchisor will promptly review the Plans only for
compliance with the Design Criteria and any applicable property improvement
plan, and in the case of the Initial Work, to confirm that the number,
configuration and location of Guestrooms and the size, configuration and
location of Public Facilities are as previously approved by Franchisor. If
Franchisor determines that the Plans do not satisfy such requirements,
Franchisor may require changes and Franchisee will deliver revised Plans
incorporating such changes. If Franchisor determines that the Plans are
incomplete, Franchisor may defer its review of the Plans until it receives
complete Plans. Based on the level of complexity of the Plans, the custom nature
of the project or the services requested or needed, Franchisor may charge its
then-current fee for reviewing the Plans and inspecting the Hotel plus Travel
Costs. Franchisee will not begin the Initial Work or any Periodic Renovation
requiring submission of Plans until Franchisor confirms in writing that such
Plans comply with such requirements. On receipt of Franchisor’s confirmation,
Franchisee will promptly submit the final Plans electronically. Once finalized,
the Plans will not be changed without Franchisor’s prior consent. Franchisee
will ensure that the renovation of the Hotel is completed in accordance with the
Plans.

3

 



D.          Compliance with Applicable Law. Franchisee (and not Franchisor or
its Affiliates) is responsible for ensuring that the Plans comply with
Applicable Law, including Accessibility Requirements. Franchisor and its
Affiliates will have no liability or obligation concerning the means, methods or
techniques used in constructing or renovating the Hotel. Franchisee will not
reproduce, use or permit the use of any Design Criteria or Plans other than for
the Hotel.

4.5          Maintenance. Franchisee will maintain the Hotel in good repair and
first-class condition and in conformity with Applicable Law and the Standards.
Franchisee will make repairs, alterations and replacements to the Hotel as
required by the Standards. Franchisee will not make any material alterations to
the Hotel without Franchisor’s prior consent, unless such alterations are
required by Applicable Law or for the continued safe and orderly operation of
the Hotel.

5.            FURNITURE, FIXTURES, EQUIPMENT, INVENTORIES AND SUPPLIERS

5.1          Uniformity of System. Franchisee will use only such FF&E,
Inventories and Fixed Asset Supplies that comply with the Standards. The
requirements of this Section 5.1 are to ensure that items used at System Hotels
are uniform and of high quality to maintain the identity, integrity and
reputation of the System. Before purchasing FF&E to be used in constructing or
renovating the Hotel, if requested by Franchisor, Franchisee will prepare
furnished models of Guestrooms, color boards and drawings for Franchisor’s
confirmation that such proposed FF&E will meet the Standards. Franchisor will
promptly respond to Franchisee’s proposal.

5.2          Suppliers. Franchisor may designate suppliers, including
Franchisor, for certain items related to FF&E, Inventories and Fixed Asset
Supplies. Franchisee may propose new suppliers by delivering sufficient
information and samples for Franchisor’s confirmation that such item meets the
Standards and the proposed supplier is capable of providing such item in
accordance with the Standards. Franchisor may require: (i) reimbursement for the
cost of such review; (ii) that such supplier have insurance protecting
Franchisor and Franchisee; and (iii) that any supplier using the Intellectual
Property enter into an agreement for its use. Franchisor will have no liability
for damage to any sample. Franchisor may refuse to permit future purchases if
the supplier fails to meet the requirements of this Section 5.2 or the
Standards.

6.            ADVERTISING AND MARKETING; PRICINGS, RATES AND RESERVATIONS

6.1          Franchisee’s Local Advertising and Marketing Programs.

A.          Local Advertising. Franchisee will undertake local advertising,
marketing, promotional, sales and public relations programs and activities for
the Hotel, including preparing and using any Marketing Materials, in accordance
with the Standards.

B.          Use of Signs and Marketing Materials. Franchisee will use signs and
other Marketing Materials only in the places and manner approved or required by
Franchisor and in accordance with the Standards and Applicable Law. Franchisee
will deliver samples of Marketing Materials not provided by Franchisor and
obtain prior approval from Franchisor before any use. If Franchisor withdraws
its approval, Franchisee will promptly stop using such Marketing Materials. Any
Marketing Materials developed by Franchisee may be used or modified by other
Franchisor Lodging Facilities without compensation to Franchisee.

4

 



6.2          Marketing Fund.

A.          Marketing Fund Activities. To promote general public recognition of
the Proprietary Marks and use of System Hotels, Franchisor may undertake the
following activities (the “Marketing Fund Activities”):

1.          brand strategy and brand development activities;

2.          the creation, production, placement and distribution of Marketing
Materials in any form of media;

3.          advertising, marketing, promotional, public relations, inventory
management, reservation activities and sales campaigns, programs, sponsorships,
seminars and other sales activities;

4.          market research and oversight and management of the guest
satisfaction program and the Loyalty Programs; and

5.          the retention or employment of personnel, advertising agencies,
marketing consultants and other professionals or specialists to assist in the
development, implementation and administration of any such activities.

These activities may be conducted on a local, regional, national or Category
basis. Franchisor may modify the Marketing Fund Activities from time to time.

B.          Marketing Fund Contribution. Beginning on the Opening Date,
Franchisee will pay Franchisor for each month an amount equal to the percentage
of Gross Room Sales stated in Item 12.A of Exhibit A for such month, which
Franchisor will use for the Marketing Fund Activities (the “Marketing Fund
Contribution”). Franchisor may change the method of funding the Marketing Fund
Activities (including by establishing methods of funding Marketing Fund
Activities other than by the Marketing Fund Contribution) or the amount of the
Marketing Fund Contribution, subject to Item 12.B of Exhibit A, and Franchisee
will be bound by any such changes. System Hotels operated by Franchisor or its
Affiliates will make contributions to the Marketing Fund at the same percentage
of Gross Room Sales required of System franchisees.

C.          Benefits. Franchisor may use the Marketing Fund for purposes that
benefit or include System Hotels as a whole, groups of System Hotels and other
Franchisor Lodging Facilities in addition to System Hotels. Franchisor has no
obligation to ensure that any particular System Hotel, including the Hotel,
benefits from Marketing Fund Activities on a pro-rata or other basis or that the
Hotel will benefit from the Marketing Fund Activities proportionate to the
Marketing Fund Contribution paid by Franchisee.

D.          Allotment of Marketing Materials. If Marketing Materials are
produced using funds from the Marketing Fund, all System Hotels will receive an
allotment of relevant materials. If Franchisee requests Marketing Materials in
addition to the portion allotted to Franchisee, Franchisor may require
Franchisee to pay additional costs.

5

 



E.          No Fiduciary Duty. Franchisor and its Affiliates do not hold the
Marketing Fund Contribution as a trustee or as a trust fund and have no
fiduciary duty to Franchisee for the Marketing Fund. The Marketing Fund
Contribution may be commingled with other money of Franchisor and its Affiliates
and used to pay all costs, including administrative costs, salaries and
overhead, and collection and accounting costs, incurred by Franchisor or any of
its Affiliates for the Marketing Fund and the Marketing Fund Activities.
Franchisor or its Affiliates may (but are not obligated to): (i) loan money for
Marketing Fund Activities and charge interest on any such loan; and (ii) use the
Marketing Fund Contribution to repay any such loan plus interest. On request,
Franchisor will provide to Franchisee an unaudited accounting of the uses of
amounts in the Marketing Fund for any fiscal year of Franchisor if such request
is made between 90 and 180 days after the end of such fiscal year.

F.          Permitted Changes. Franchisor may change the local, country,
regional, continental or international scope of the Marketing Fund or the
Marketing Fund Activities and discontinue any Marketing Fund Activities.

6.3          Additional Marketing Programs. Franchisor may provide, and
Franchisee will participate in, Additional Marketing Programs that are mandatory
for similarly situated System Hotels. Franchisee may elect to participate in
optional Additional Marketing Programs. Franchisee will pay for Additional
Marketing Programs in which it participates on the same basis as other
participating System Hotels.

6.4          Pricing, Rates and Reservations.

A.          Pricing and Rates. Franchisee is responsible for setting its own
prices and rates for Guestrooms and other products and services at the Hotel,
including determining any prices or rates that appear in the Reservation System.
Franchisor may, however: (i) prohibit certain types of charges or billing
practices that Franchisor determines are misleading or detrimental to the
System, including price-gouging or incremental fees for services that guests
would normally expect to be included in the Guestroom charge; (ii) require that
Franchisee price consistently in all distribution channels; or (iii) impose
other pricing requirements permitted by Applicable Law.

B.          Pricing Recommendations; Participation in Programs. Franchisor may
recommend prices or rates for the products and services offered by Franchisee or
require participation in various sales or inventory management programs or
promotions offered by Franchisor. Franchisor’s recommendations are not
mandatory; Franchisee is ultimately responsible for determining the prices or
rates at which it offers its products and services, and Franchisor’s
recommendations are not a representation or warranty by Franchisor that the use
of such recommended prices or rates will produce, increase, or optimize
Franchisee’s profits. Franchisor will have no liability for any such
recommendations, including those made in connection with any sales activity or
Inventory Management. Franchisor may require Franchisee to participate in
Inventory Management or may act as Sales Agent for Franchisee. If Franchisor is
acting as Sales Agent for Franchisee, Franchisee consigns hotel inventory to
Franchisor, and Franchisee retains all risk of loss of unsold inventory or
inventory sold at a reduced price.

C.          Honoring Reservations. Franchisee will provide its prices and rates
for use in the Reservation System in accordance with the Standards. Franchisee
will: (i) honor any prices, rates or discounts that appear in the Reservation
System or elsewhere; (ii) honor all reservations made through the Reservation
System or that are confirmed; and (iii) not charge any Hotel guest a rate higher
than the rate specified for the Hotel guest’s reservation in the Reservation
System or, if not made through the Reservation System, in the reservation
confirmation. Franchisee will also honor all pricing and terms for any other
product or service offered in connection with the Hotel.

6

 



7.            ELECTRONIC SYSTEMS

7.1          Systems Installation and Use. At its cost, Franchisee will purchase
or lease, install, maintain and use at the Hotel all mandatory Electronic
Systems (and optional Electronic Systems that Franchisee elects to use) in
compliance with the Standards or other approved specifications. Franchisee will
pay all Electronic Systems Fees to Franchisor. Franchisee will not use the
Electronic Systems for any purpose except for the benefit of the Hotel.

7.2          Reservation System. Subject to Section 19.3, Franchisor will make
the Reservation System available to the Hotel. Franchisee will cause the Hotel
to participate in the Reservation System in accordance with the Standards and
this Agreement. Franchisor is not required to make the Reservation System
available to the Hotel for any reservations occurring after the expiration or
termination of this Agreement.

7.3          Electronic Systems Provided Under License. As a condition to using
the Electronic Systems, Franchisee will execute the Electronic Systems License
Agreement. The Electronic Systems that are proprietary to Franchisor or
third-party vendors, as applicable, will remain their sole property. Franchisee
will treat the Electronic Systems as confidential at all times. The Electronic
Systems may be modified, replaced or become obsolete, and new Electronic Systems
may be created to meet the needs of the System and changes in technology. If
Franchisor determines that it is necessary to amend or replace the Electronic
Systems License Agreement because of such events, Franchisee will execute the
then-current form of, or an amendment to, the Electronic Systems License
Agreement.

7.4          Access to Information. Franchisor may access the Electronic Systems
to obtain marketing, sales and guest information and Franchisee will take all
actions reasonably necessary to provide such access. Franchisor and its
Affiliates may use any data related to the Hotel, Franchisee and its Affiliates
obtained through the Electronic Systems, including Guest Profile Data.

8.            HOTEL OPERATIONS

8.1          Operator of the Hotel.

A.          Franchisor Consent Required. The Hotel will be operated only by
Franchisee or a Management Company, in either case, only with the prior consent
of Franchisor. Any Management Company and Franchisee will execute and deliver to
Franchisor a Management Company Acknowledgment in the form contained in the
then-current Disclosure Document. Franchisee will at all times be responsible
for complying with the obligations of this Agreement even though Franchisee may
retain a Management Company. Franchisor has consented to the Person identified
in Item 8 of Exhibit A to operate the Hotel. Franchisor’s consent may be
withdrawn at any time if Franchisor determines that such Person is no longer
qualified to operate the Hotel.

B.          Conditions for Consent. Franchisor may withhold its consent to any
proposed management company that: (i) Franchisor determines (a) is not
financially capable, (b) does not have the managerial skills or operational
capacity required to operate the Hotel in accordance with the Standards and this
Agreement or (c) is a Competitor, an Affiliate of a Competitor, or the principal
operator of hotels for a Competitor; (ii) does not provide Franchisor with all
information and access that Franchisor reasonably requests; or (iii) has (or any
of its Affiliates have) (a) been convicted of a Serious Crime, (b) engaged in
conduct that Franchisor determines may adversely affect the Hotel, the System or
Franchisor’s interests or (c) been a party to any material civil litigation with
Franchisor or its Affiliates. Franchisor will not consent to any proposed
management company that is a Restricted Person, is an Affiliate of a Restricted
Person, or in which a Restricted Person has an interest. Franchisor has the
right to review any management agreement between Franchisee and its proposed
management company.

7

 



C.          Change in Circumstances. If there is a change in Control of the
Management Company or if the Management Company becomes a Competitor (or an
Affiliate of a Competitor) or a Restricted Person (or an Affiliate of a
Restricted Person), or if Management Company becomes the principal operator for
a Competitor or if there is a material adverse change to the financial condition
or operational capacity of the Management Company, Franchisee will promptly
notify Franchisor of any such event together with such additional information
that Franchisor may reasonably request. Based on these changed circumstances,
Franchisor may require Franchisee to terminate its agreement with such
Management Company and retain a replacement management company that will be
subject to Franchisor’s consent. After Franchisor receives such notice and any
such additional information Franchisor reasonably requests, Franchisor will
respond to Franchisee within 30 days.

8.2          Employees.

A.          Hotel Staffing. Franchisee will ensure that suitable qualified
individuals are employed at the Hotel sufficient to staff the Hotel. Managers at
the Hotel will devote their full time to the management and operation of the
Hotel and supervision of employees. Franchisee will use its best efforts to
ensure that Hotel employees at all times comply with the Standards.

B.          Hotel Employment Matters. All employment decisions at the Hotel will
be made solely by Franchisee or the Management Company. Franchisor does not
direct or control the employment policies or decisions for the Hotel. All
employees at the Hotel are solely employees of Franchisee or the Management
Company, not Franchisor, and neither Franchisee nor the Management Company is
Franchisor’s agent for any purpose with regard to Hotel employees. Franchisee or
the Management Company will promptly inform Franchisor whenever it hires a
general manager.

C.          Communication with Managers and Management Company. Franchisor may
communicate directly with the managers at the Hotel and the Management Company
about day-to-day operations of the Hotel and Franchisor may rely on such
statements of the managers and Management Company. Such communications will not
affect the requirements of Section 25 or Section 27.7. Franchisor will under no
circumstances direct or control such Hotel operations.

8.3          Compliance with the Standards.

A.          Required Activities. Franchisee will: (i) operate the Hotel at all
times in compliance with the Standards; (ii) fully participate in the Quality
Assurance Program and all mandatory programs for System Hotels (which may
require providing complimentary guestrooms and refunds); (iii) offer all guest
services required for System Hotels (which may include complimentary services);
(iv) make all payments due in accordance with the terms of all contracts and
invoices related to the Hotel, except for payments that are disputed in good
faith; and (v) provide all food and beverage service in the Hotel in compliance
with the Standards and Applicable Law and pay the F&B Support Fee to Franchisor.

B.          Prohibited Activities. Except as permitted in the Standards,
Franchisee will not, without Franchisor’s prior approval: (i) knowingly permit
gambling to take place at the Hotel or use the Hotel for any casino, lottery, or
other type of gaming activities, or directly or indirectly associate with any
gaming activity; (ii) knowingly permit adult entertainment activities at the
Hotel; or (iii) sell, display or use in the Hotel any vending machines, honor
bars, video or other entertainment devices or similar products.

8

 



C.          Inspection Rights. Franchisee will permit Franchisor’s
representatives to enter and inspect the Hotel at all reasonable times to
confirm that Franchisee is complying with the terms of this Agreement and the
Standards, and to test the equipment, food products and supplies at the Hotel.
In conducting such inspections, Franchisor will not unduly interfere with the
operation of the Hotel. Franchisee will pay any costs related to such
inspections, including costs of third-party inspectors, and costs of the
development, ongoing sustainment and field support and a reasonable return on
capital related to the inspection component of the Quality Assurance Program.

8.4          System Promotion; No Diversion to Other Businesses.

A.          System Promotion. Franchisee will use reasonable efforts to
encourage and promote the use of System Hotels and will refer reservation
requests that cannot be fulfilled by the Hotel to other System Hotels or
Franchisor Lodging Facilities in accordance with the Standards.

B.          No Diversion to Other Businesses. Franchisee will not use any part
of the Hotel for any business other than operating a System Hotel. Franchisee
will not use any part of the Hotel or the System to divert business to, or
promote, any other business at or outside of the Hotel. This prohibition
includes advertising hotels, vacation or timeshare facilities or any similar
product sold on a periodic basis not operated under a trade name or trademark
owned by Franchisor or any of its Affiliates (including those which Franchisee
or its Affiliates operate or in which they have an Ownership Interest).

9.            TRAINING, COUNSELING AND ADVISORY SERVICES

9.1          Training. The Hotel will at all times be managed by personnel who
have successfully completed all mandatory training under the Standards.
Franchisor may offer optional training related to operating System Hotels.
Franchisee will pay (i) all tuition, supplies, and Travel Costs and allocations
of internal costs and overhead of Franchisor and its Affiliates for any training
in which Franchisee participates; (ii) an annual charge based on an allocation
among System Hotels for the costs of developing and providing such training; and
(iii) a charge for the general manager conference, regardless of whether
Franchisee’s personnel attend. Franchisee will provide training required by
Franchisor for personnel working at the Hotel.

9.2          Counseling and Advisory Services. Franchisor will make
representatives available at Franchisor’s designated offices or at the Hotel to
consult with Franchisee about the design and operation of the Hotel as a System
Hotel. Franchisor may require Franchisee to pay the Travel Costs of such
representatives who consult at the Hotel.

10.          SYSTEM AND STANDARDS; FRANCHISEE ASSOCIATION

10.1        Compliance with System and Standards. Franchisee agrees that
conformity with all aspects of the System and the Standards is essential to
maintain the uniform quality and guest service of System Hotels. Franchisee will
comply at all times with the Standards and operate the Hotel in compliance with
the System and the Marriott Agreements. Franchisor will make the Standards
available to Franchisee through the Electronic Systems or in such other manner
Franchisor deems appropriate. The Standards will at all times remain the sole
property of Franchisor and its Affiliates.

10.2        Modification of the System and Standards. Franchisor and its
Affiliates may modify the System and Standards, and such modifications may
include materially changing, adding or deleting elements of the System or the
Standards. Franchisee agrees that modifications to the System may be made for
all System Hotels or for any Category of System Hotels. Franchisor may allocate
the costs of System modifications among System Hotels or any Category of System
Hotels on a fair and consistent basis. Such costs may include development costs
and a reasonable return on capital.

9

 



10.3        Franchisee Association. If Franchisor creates or approves the
creation of an association organized to consider and make recommendations on
matters related to the operation of System Hotels (the “Association”),
Franchisee, Franchisor and other System Hotel franchisees will be eligible for
membership. Franchisee will pay any Association dues and assessments, which will
be consistently applied to all System Hotel franchisees. The Association will
vote on bylaws and election of officers. Franchisor will regard recommendations
of the Association as expressing the consensus of members of the Association.

11.          PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

11.1        Franchisor’s Representations Concerning the Proprietary Marks.

A.          Representations. Franchisor represents that:

1.          Franchisor and its Affiliates have the right to grant Franchisee the
right to use the Proprietary Marks in accordance with this Agreement; and

2.          Franchisor and its Affiliates will take all steps reasonably
necessary to preserve and protect the ownership and validity of the Proprietary
Marks. Franchisor will not be required to maintain any registration for any
Proprietary Marks that Franchisor determines, in its sole discretion, cannot or
should not be maintained.

B.          Indemnification for Infringement Claims. Franchisor will indemnify
and hold Franchisee harmless against claims that Franchisee’s use of the
Proprietary Marks in accordance with this Agreement infringes the rights of any
third party unrelated to Franchisee, if Franchisee: (i) is in compliance with
this Agreement, (ii) gives prompt notice of any such claim to Franchisor, (iii)
permits Franchisor to have sole control over the defense and settlement of the
claim and (iv) cooperates fully with Franchisor in defending or settling the
claim.

11.2        Franchisee’s Use of Intellectual Property and the System.

A.          Use of the Intellectual Property and the System. Franchisee agrees
that:

1.          Franchisee will use the Intellectual Property and the System only
for the operation of the Hotel and only in the form and manner as provided in
the Standards or approved by Franchisor. Franchisee will offer or sell only
those goods and services under the Proprietary Marks that are of a nature and
quality that comply with the Standards. Any use of the System not authorized by
Franchisor will constitute an infringement of Franchisor’s rights and a default
under Section 19.2 of this Agreement;

2.          Franchisee will use the Proprietary Marks only in substantially the
same places, combination, arrangement and manner as provided in the Standards or
approved by Franchisor;

3.          Franchisee will identify itself as a franchisee or licensee of
Franchisor and the owner or operator of the Hotel only in the form and manner as
provided in the Standards. Franchisee will not use any Proprietary Marks in any
manner that could imply that Franchisee has an Ownership Interest in the
Proprietary Marks;

10

 



4.          Franchisee has no right to, and will not, Transfer, sublicense or
allow any Person to use any part of the System, unless permitted in this
Agreement;

5.          Franchisee will not use any part of the System to incur any
obligation or indebtedness on behalf of Franchisor or any of its Affiliates;

6.          Franchisee will not use any of the Proprietary Marks or any names or
marks that consist of, contain or are similar to or an abbreviation of any
Proprietary Marks, in Franchisor’s sole opinion (“Similar Marks”), as part of
Franchisee’s corporate or legal name, in connection with any business activity
except the Hotel, or as a road name or address, whether alone or in combination
with Other Marks;

7.          Franchisee will not register or apply to register any of the
Proprietary Marks or Similar Marks, whether alone or in combination with other
trademarks;

8.          Franchisee will notify Franchisor of any required business, trade,
fictitious, assumed or similar name registration, and indicate in the
registration that Franchisee may use such name only in accordance with this
Agreement;

9.          if litigation involving the Intellectual Property is instituted or
threatened against Franchisee, or a claim of infringement involving the
Intellectual Property is made against Franchisee, or Franchisee becomes aware of
any infringement of the Intellectual Property, Franchisee will promptly notify
Franchisor and will cooperate fully in any action, defense or settlement of such
matters. Franchisee will not make any demand, serve any notice, institute any
legal action or negotiate, litigate, compromise or settle any controversy about
any such matter without first obtaining Franchisor’s prior consent, which may be
withheld in Franchisor’s sole discretion. Franchisor will have the right to
bring any action and to join Franchisee as a party to any action involving the
Intellectual Property; and

10.          if Franchisor believes, in its sole discretion, that Franchisee’s
use of the Intellectual Property does not conform with the Marriott Agreements
or the Standards, then Franchisee will immediately stop the non-conforming use
on notice from Franchisor.

B.          Ownership of the System. Franchisee agrees that:

1.          Franchisor and its Affiliates are the owners or licensees of all
right, title and interest in and to the System (except certain Electronic
Systems provided by third parties), and all goodwill arising from Franchisee’s
use of the System, including the Proprietary Marks, will inure solely and
exclusively to the benefit of Franchisor and its Affiliates. On the expiration
or termination of this Agreement, no monetary amount will be attributable to any
goodwill associated with Franchisee’s use of the System;

2.          the Proprietary Marks are valid and serve to identify the System and
System Hotels, and any infringement of the Proprietary Marks will result in
irreparable injury to Franchisor;

3.          the Proprietary Marks may be deleted, replaced or modified by
Franchisor or its Affiliates in their sole discretion. Franchisor may require
Franchisee, at Franchisee’s expense, to discontinue or modify Franchisee’s use
of any of the Proprietary Marks or to use one or more additional or substitute
marks;

11

 



4.          Franchisee will not directly or indirectly: (i) attack the
ownership, title or rights of Franchisor or its Affiliates in the System; (ii)
contest the validity of the System or Franchisor’s right to grant to Franchisee
the right to use the System in accordance with this Agreement; (iii) take any
action that could impair, jeopardize, violate or infringe any part of the
System; (iv) claim any right, title, or interest in the System except rights
granted under this Agreement; or (v) misuse or harm or bring into disrepute the
System;

5.          Franchisee has no, and will not obtain any, Ownership Interest in
any part of the System (including any modifications made by or on behalf of
Franchisee or its Affiliates). Franchisee assigns, and will cause each of its
employees or independent contractors who contributed to System modifications to
assign, to Franchisor, in perpetuity throughout the world, all rights, title and
interest (including the entire copyright and all renewals, reversions and
extensions of such copyright) in and to such System modifications. Except to the
extent prohibited by Applicable Law, Franchisee waives, and will cause each of
its employees or independent contractors who contributed to System modifications
to waive, all “moral rights of authors” or any similar rights in such System
modifications. For the purposes of this Section 11.2.B.5, “modifications”
includes any derivatives and additions; and

6.          Franchisee will execute, or cause to be executed, and deliver to
Franchisor any documents, and take any actions required by Franchisor to protect
the Proprietary Marks and the title in any System modifications.

11.3        Franchisee’s Use of Other Marks. Franchisee will not use any Mark in
connection with the Hotel or the System that is not a Proprietary Mark,
including the names of restaurants or other outlets at the Hotel (“Other Marks”)
without Franchisor’s prior approval. Franchisee will not use any Other Marks
that may infringe or be confused with a third party’s trade name, trademark or
other rights in intellectual property. Franchisee consents to the use of the
Other Marks by Franchisor and its Affiliates during the Term. Franchisee
represents that there are no claims or proceedings that would materially affect
Franchisor’s use of the Other Marks.

11.4        Websites and Domain Names. Franchisee will not display any of the
Proprietary Marks on, or associate the System with (through a link or
otherwise), any website, electronic Marketing Materials, application or software
for mobile devices or other technology or media, domain name, address,
designation or listing on the internet or other communication system or medium
without Franchisor’s consent or as permitted in the Standards. Franchisee will
not register or use any internet domain name, address, mobile application or
other designation that contains any Proprietary Mark or any mark that is, in
Franchisor’s sole opinion, confusingly similar. At Franchisor’s request,
Franchisee will promptly cancel or transfer to Franchisor any such domain name,
address or other designation under Franchisee’s control.

12.          CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

12.1        Confidential Information.

A.          Confidentiality Obligations. Franchisee will use Confidential
Information only for the benefit of the Hotel. Franchisee will protect
Confidential Information and will promptly report to Franchisor the theft or
loss of any Confidential Information. Franchisee may divulge Confidential
Information only to Franchisee’s employees or agents who require access to it to
operate the Hotel, and only after they are advised that such information is
confidential and that they are bound by Franchisee’s confidentiality obligations
under this Agreement. Without Franchisor’s prior consent, Franchisee will not
copy, reproduce or make Confidential Information available to any Person not
authorized to receive it. The Confidential Information is proprietary and a
trade secret of Franchisor and its Affiliates. Franchisee agrees that the
Confidential Information has commercial value and that Franchisor and its
Affiliates have taken reasonable measures to maintain its confidentiality.
Franchisee is liable for any breaches of such confidentiality obligations by its
employees or agents.

12

 



B.          Confidentiality of Negotiated Terms. Franchisee agrees it will not
disclose to any Person the content of the negotiated terms of this Agreement or
other Marriott Agreements without the prior consent of Franchisor except: (i) as
required by Applicable Law; (ii) as may be necessary in any legal proceedings;
and (iii) to those of Franchisee’s managers, members, officers, directors,
employees, attorneys, accountants, agents or lenders to the extent necessary for
the operation or financing of the Hotel and only if Franchisee informs such
Persons of the confidentiality of the negotiated terms. Franchisee will be in
default under this Agreement for any disclosure of negotiated terms by any such
Persons.

12.2        Data Protection Laws.  Franchisee will comply with all Data
Protection Laws and the Standards and take such actions and execute such
documents as requested by Franchisor that are necessary for compliance with any
of the Data Protection Laws by Franchisor or its Affiliates. Franchisee will not
take any action that could cause Franchisor or its Affiliates to violate any of
the Data Protection Laws. Franchisee will reimburse Franchisor and its
Affiliates for all costs and damages incurred in connection with Franchisee’s
loss of data, including Guest Profile Data, or Franchisee’s non-compliance with
the Data Protection Laws or the Standards.

13.          ACCOUNTING AND REPORTS; TAXES

13.1        Accounting. Franchisee will account for Gross Room Sales and Gross
Revenues on an accrual basis and in compliance with this Agreement.

13.2        Books, Records and Accounts. Franchisee will maintain and preserve
complete and accurate books, records and accounts for the Hotel in accordance
with the Uniform System and United States generally accepted accounting
principles, consistently applied, Applicable Law and the Standards. Franchisee
will preserve these books, records and accounts for at least 5 years from the
dates of their preparation.

13.3        Accounting Statements.

A.          Monthly Statements. At Franchisor’s request, for each full or
partial month after the Opening Date, Franchisee will prepare and deliver to
Franchisor an operating statement containing the information required by
Franchisor, including Gross Revenues and Gross Room Sales for such month.

B.          Annual Statements. For each full or partial year or fiscal year
(whichever is used by Franchisee for income tax purposes), Franchisee will
prepare and provide to Franchisor a complete statement of income and expense
from the operation of the Hotel for the preceding year. This statement is due
within 90 days after each year. This statement will be prepared in accordance
with the Uniform System and the United States generally accepted accounting
principles, consistently applied, Applicable Law, the Standards, and the Uniform
System “Income Statement” with standard line items specified by Franchisor, and
Franchisee will provide such supporting documentation and other information that
Franchisor may require relating to this statement. In addition, Franchisee will
promptly deliver to Franchisor such other reports and financial information
relating to Franchisee and the Hotel as Franchisor may request.

13

 



13.4        Franchisor Examination and Audit of Hotel Records.

A.          Examination and Audit. Franchisor and its authorized representatives
may, at any time, but on reasonable notice to Franchisee, examine and copy all
books, records, accounts and tax returns of Franchisee related to the operation
of the Hotel during the five years preceding such examination. Franchisor may
have an independent audit made of any such books, records, accounts and tax
returns. Franchisee will provide any assistance reasonably requested for the
audit and will provide copies of any documentation requested by Franchisor
without charge.

B.          Underreporting. If an examination or audit reveals that Franchisee
has made underpayments to Franchisor, Franchisee will promptly pay Franchisor on
demand the amount underpaid plus interest under Section 3.7. If an examination
or audit finds that Franchisee has understated payments due Franchisor by 5% or
more for the relevant period, or if the examination or audit reveals that the
accounting procedures are insufficient to determine the accuracy of the
calculation of payments due, Franchisee will reimburse Franchisor for all costs
relating to the examination or audit (including reasonable accounting and legal
fees). If the examination or audit establishes a pattern of underreporting,
Franchisor may require that the annual financial reports due under Section
13.3.B be audited by an independent accounting firm consented to by Franchisor.
The rights of Franchisor in this Section 13.4 are in addition to any other
remedies that Franchisor may have, including the right to terminate this
Agreement.

C.          Overpayments. If an examination or audit reveals that Franchisee has
made overpayments to Franchisor, the amount of such overpayment, without
interest, will be promptly credited against future payments due Franchisor.

13.5        Taxes.

A.          Payment of Taxes. Franchisee will pay when due all Taxes relating to
the Hotel, Franchisee, this Agreement, any other Marriott Agreement or in
connection with operating the Hotel, except income or franchise taxes assessed
against Franchisor.

B.          Withholding Taxes.

1.          The amounts payable to Franchisor will not be reduced by any
deduction or withholding for any present or future Taxes.

2.          If Applicable Law imposes an obligation on Franchisee to deduct or
withhold Taxes directly from any amount paid to Franchisor, then Franchisee will
deduct or withhold the required amount and will timely pay the full amount
deducted or withheld to the relevant governmental authority in accordance with
Applicable Law. The amount paid to Franchisor will be increased so that after
the deduction or withholding has been made in accordance with Applicable Law,
the net amount actually received by Franchisor will equal the full amount
originally invoiced or otherwise payable. If required or permitted, Franchisee
must promptly pay any such deduction or withholding directly to the relevant
governmental authority and provide Franchisor proof of payment.

3.          If Applicable Law does not impose an obligation on Franchisee to
deduct or withhold Taxes directly from any amount paid to Franchisor, but
requires Franchisor to pay such Taxes, then Franchisee will pay Franchisor,
within 15 days after request, the full amount of the Taxes paid or payable by
Franchisor with respect to such payment so that the net amount actually retained
by Franchisor after payment of Taxes (other than taxes assessed on Franchisor’s
net income) will equal the full amount originally invoiced or otherwise payable.

14

 



C.          Sales Tax & Similar Taxes. The amounts payable to Franchisor will
not be reduced by any sales, goods and services, value added or similar taxes,
all of which will be paid by Franchisee. Therefore, in addition to making any
payment to Franchisor required under this Agreement, Franchisee will: (i) pay
Franchisor the amount of these taxes due with respect to the payment; or (ii) if
required or permitted by Applicable Law, pay these taxes directly to the
relevant taxing authority.

D.          Tax Disputes. If there is a Dispute by Franchisee as to any Tax
liability, Franchisee may contest the Tax liability in accordance with
Applicable Law, but Franchisee will not permit a sale, seizure or attachment to
occur against the Hotel. If such Dispute involves payments of Taxes that will be
withheld, deducted and paid by Franchisee related to payments to Franchisor as
provided in this Section 13.5, Franchisee will notify Franchisor before taking
action with regard to the Dispute with the tax authority and, if requested by
Franchisor, cooperate with Franchisor in preparing its response. Upon
Franchisor’s request, Franchisee will pay such Taxes and seek reimbursement from
the governmental authority. Franchisee will be responsible for any interest or
penalties assessed.

14.          INDEMNIFICATION

Franchisee will indemnify, defend and hold harmless Franchisor and its
Affiliates (and each of their respective predecessors, successors, assigns,
current and former directors, officers, shareholders, subsidiaries, employees
and agents), against all Claims and Damages, including allegations of negligence
by such Persons, to the fullest extent permitted by Applicable Law, arising
from: (i) the unauthorized use of the Proprietary Marks; (ii) the violation of
Applicable Law; or (iii) the construction, conversion and renovation, repair,
operation, ownership or use of the Hotel or the Approved Location (including
Claims and Damages arising from the use of the Other Marks) or of any other
business related to the Hotel or the Approved Location. Franchisor will have the
right, at Franchisee’s cost, to control the defense of any Claim (including the
right to select its counsel or defend or settle any Claim) if Franchisor
determines such Claim may affect the interests of Franchisor or its Affiliates.
Such undertaking by Franchisor will not diminish Franchisee’s indemnity
obligations. Neither Franchisor nor any indemnified Person will be required to
seek recovery from third parties or mitigate its losses to maintain its right to
receive indemnification from Franchisee. The failure to pursue such recovery or
mitigate its losses will not reduce the amounts recoverable from Franchisee by
an indemnified Person. Franchisee’s obligation to maintain insurance under
Section 15 will not relieve Franchisee of its obligations under this Section 14.
Franchisee’s obligations under this Section 14 will survive the termination or
expiration of this Agreement.

15.          INSURANCE

15.1        Insurance Required. During the Term, Franchisee will procure and
maintain insurance with the coverages, deductibles, limits, carrier ratings, and
policy obligations required by the Standards. Such insurance requirements may
include: property insurance including business interruption, earthquake, flood,
terrorism and windstorm; workers’ compensation; commercial general liability;
liquor liability; business auto liability; umbrella or excess liability;
fidelity coverage; employment practices liability; cyber liability; and such
other insurance customarily carried on hotels similar to the Hotel. Franchisor
may change such requirements in the Standards and may also require Franchisee to
obtain additional types of insurance or increase the amount of coverages. All
insurance will by endorsement specifically:

A.          name as unrestricted additional insureds Franchisor, any Affiliate
designated by Franchisor and their employees and agents (except for workers’
compensation and fidelity insurance);

B.          provide that the coverages will be primary and that any insurance
carried by any additional insured will be excess and non-contributory;

15

 



C.          contain a waiver of subrogation in favor of Franchisor and any
Affiliate of Franchisor; and

D.          provide that the policies will not be canceled, non-renewed or
reduced without at least 30 days’ prior notice to Franchisor.

15.2        Other Requirements. Franchisee will deliver to Franchisor a
certificate of insurance (and certified copy of such insurance policy if
requested) evidencing the insurance required. Renewal certificates of insurance
will be delivered to Franchisor not less than 10 days before their respective
inception dates. If Franchisee fails to procure or maintain the required
insurance, Franchisor will have the right and authority to procure (without any
obligation to do so) such insurance at Franchisee’s cost, including a reasonable
fee for Franchisor’s procurement and maintenance of such insurance. If
Franchisee delegates its insurance obligations to any other Person, Franchisee
will ensure that such Person satisfies such obligations. Such delegation will
not relieve Franchisee of its obligations under this Section 15 and the
Standards. Any failure to satisfy the insurance requirements is a default under
this Agreement. Franchisee will cooperate with Franchisor in pursuing any claim
under insurance required by this Agreement.

16.          FINANCING OF THE HOTEL

Franchisee and each Interestholder in Franchisee may grant a lien or other
security interest in the Hotel or the revenues of the Hotel, or pledge Ownership
Interests in Franchisee or a Control Affiliate as collateral for the financing
of the Hotel. If any Person exercises its rights under such lien, security
interest or pledge, Franchisor will have the rights under Section 19.1.
Franchisee will not pledge this Agreement as collateral or grant a security
interest in this Agreement, but Franchisor may provide a comfort letter to a
lender in the form included in the then-current Disclosure Document and, if it
does so, Franchisee will pay the then-current lender comfort letter processing
fee.

17.          TRANSFERS

17.1        Franchisee’s Transfer Rights. Franchisee agrees that its rights and
duties in this Agreement are personal to Franchisee and that Franchisor entered
into this Agreement in reliance on the business skill, financial capacity and
character of Franchisee and its Affiliates and their principals. Accordingly,
any Transfer of the Hotel, or any Ownership Interest in Franchisee, a Control
Affiliate or the Hotel, may be made only in accordance with this Section 17 and
only if such Transfer does not violate Section 17.6. This Agreement may not be
Transferred without Franchisor’s prior consent.

17.2        Transfers Not Requiring Notice or Consent. As long as the following
Transfers of Passive Investor Interests do not result in a change of Control of
Franchisee, no notice to or consent by Franchisor is required:

A.          Publicly-traded Securities. A Transfer of publicly-traded securities
purchased on the open market, pursuant to a registration statement or through a
registered broker/dealer or investment adviser;

B.          10% Threshold. A Transfer of Passive Investor Interests (other than
those held by a Guarantor) to a transferee that immediately before and after the
Transfer owns less than 10% of the Ownership Interests in Franchisee; and

C.          Investment Fund. A Transfer of limited partnership interests in an
investment fund formed by a sponsoring company in the business of raising
capital for investment purposes, as long as such fund has at least 20 limited
partners, none of which owns (immediately before or after such Transfer) 10% or
more of the Ownership Interests in Franchisee or directs the decisions of, or
exercises any Control over, the fund or the companies in which the fund invests.

16

 



17.3        Transfers Requiring Notice but Not Consent. Franchisee must provide
notice to Franchisor at least 20 days prior to any of the following Transfers,
but no consent by Franchisor is required:

A.          Passive Investor Transfer. A Transfer of Passive Investor Interests
(not covered in Section 17.2) if the following requirements are met:

1.          Franchisee provides Franchisor with the identity of the proposed
transferees and their Interestholders, together with all other related
information reasonably requested by Franchisor;

2.          such Transfer, individually and in the aggregate, will not result
in: (i) a change in Control of Franchisee; (ii) any Person and its Affiliates
that did not own a majority of the Ownership Interests in Franchisee before such
Transfers collectively owning a majority of the Ownership Interests in
Franchisee after such Transfer; or (iii) a Transfer of all of Guarantor’s
Ownership Interest in Franchisee;

3.          each new Interestholder meets Franchisor’s then-current owner
qualifications (which may include that such Interestholder or any of its
Affiliates has not been convicted of a Serious Crime and has not engaged in
conduct that may adversely affect the Hotel, the System, or Franchisor, and has
not been a party to any material civil litigation with Franchisor or its
Affiliates), and Franchisee pays the fees for any required background checks;
and

4.          if Franchisor requests, Franchisee will execute an amendment to this
Agreement that updates the ownership information in Exhibit A, and pay
Franchisor’s outside counsel costs related to such documentation, if any.

B.          Transfer to Affiliates; Transfer for Estate Planning Purposes. A
Transfer of the Hotel or an Ownership Interest in Franchisee to an Affiliate of
Franchisee, or a Transfer of an Ownership Interest in Franchisee for estate
planning purposes to an immediate family member or to an entity owned by, or a
trust for the benefit of, an immediate family member, in the case of each such
Transfer, if the following requirements are met:

1.          Franchisee or its Control Affiliate owns, directly or indirectly,
more than 50% of the economic interests of the proposed transferee (if the
transferee is an entity), and such Transfer does not otherwise result in a
change of Control of Franchisee or the Hotel;

2.          Franchisee provides the identity of the proposed transferee and its
Interestholders, documentation acceptable to Franchisor evidencing the Transfer,
and all other related information reasonably requested by Franchisor;

3.          each Guarantor acknowledges the Transfer and reaffirms its
obligations under the Guaranty and, if required by Franchisor, another party
acceptable to Franchisor executes a guaranty substantially identical to the form
in the then-current Disclosure Document;

4.          Franchisee is not in breach or default under any of the Marriott
Agreements, or if there is a breach or default, there is an agreement to cure
such breach or default;

17

 



5.          each new Interestholder meets Franchisor’s then-current owner
qualifications (which may include that such Interestholder or any of its
Affiliates has not been convicted of a Serious Crime and has not engaged in
conduct that may adversely affect the Hotel, the System, or Franchisor, and has
not been a party to any material civil litigation with Franchisor or its
Affiliates), and Franchisee pays the fees for any required background checks;
and

6.          if Franchisor requests, Franchisee and such transferee will execute
any documents required by Franchisor to reflect the Transfer, and Franchisee
will pay Franchisor’s outside counsel costs related to such documentation, if
any.

17.4        Transfers Requiring Notice and Consent. Transfers of the Hotel or a
Controlling Ownership Interest in the Franchisee, a Control Affiliate or the
Hotel may be made only with at least 30 days’ advance notice to Franchisor and
Franchisor’s prior consent.

A.          Conditions to Transfer. Franchisor’s consent to a Transfer under
this Section 17.4 will be subject to satisfaction of the following conditions:

1.          Franchisee provides Franchisor the identity of all parties and their
Interestholders, a copy of the purchase agreement, the organizational documents
of the transferee and its Interestholders, together with all other information
reasonably requested by Franchisor;

2.          payment by Franchisee of the then-current non-refundable property
improvement plan fee, and payment of the then-current application fee for System
Hotels to Franchisor by the transferee with its submission of the application.
If Franchisor does not consent to the Transfer, Franchisor will refund the
application fee, less $10,000;

3.          satisfaction by each Interestholder of the transferee of
Franchisor’s then-current owner qualifications (which may include that such
Interestholder or any of its Affiliates has not been convicted of a Serious
Crime and has not engaged in conduct that may adversely affect the Hotel, the
System, or Franchisor, and has not been a party to any material civil litigation
with Franchisor or its Affiliates);

4.          retention of a management company consented to by Franchisor under
Section 8.1 if Franchisor determines in its sole discretion that the transferee
is not qualified to operate the Hotel;

5.          execution by the transferee of the then-current form of franchise
and related agreements. The new franchise agreement will contain the standard
terms for new franchise System Hotels as of the date of the Transfer, including
the then-current fees and charges, except that the duration will be shortened to
the remaining Term. The new franchise agreement will also include a property
improvement plan requiring the transferee to address any renovations necessary
to comply with the Standards;

6.          payment of all amounts due Franchisor and execution of a general
release of all claims against Franchisor and its Affiliates; and

7.          payment of Franchisor’s outside counsel costs related to the
Transfer.

Prior Transfers of Ownership Interests by or to a Person that already owns
Ownership Interests or an Affiliate of such Person will be taken into account in
determining whether a Transfer of a Controlling Ownership Interest has occurred.
Within 30 days after Franchisor receives notice and all required information,
Franchisor will notify Franchisee of its consent to such Transfer or the reason
Franchisor is withholding its consent.

18

 



B.          Withholding of Consent. Even if the conditions in Section 17.4.A.
are satisfied, Franchisor may withhold its consent to a Transfer under this
Section 17.4 if:

1.          Franchisor determines that the proposed transferee’s debt service or
overall financial status will not permit the Hotel to be operated in compliance
with the Standards; or

2.          an uncured breach or default of a Marriott Agreement exists, and
there is no agreement to cure such breach or default in connection with the
Transfer; or

3.          the Hotel is not in good standing under the Quality Assurance
Program.

C.           Mental Incompetency or Death. If any Person holding a Controlling
Ownership Interest in Franchisee becomes mentally incompetent or dies, the
interest of such Person may be Transferred subject to the terms of this Section
17.4 and only if: (i) any such Transfer will be made within 12 months after such
Person is deemed mentally incompetent or dies; and (ii) the obligations of
Franchisee will be satisfied pending the Transfer and the Hotel is operated in
compliance with this Agreement. If such Person was a Guarantor, Franchisor may
require another party acceptable to Franchisor to execute a Guaranty
substantially identical to the form in the then-current Disclosure Document. If
an executor, custodian, or other representative is appointed to oversee the
management of Franchisee, Franchisee will give Franchisor notice of such
appointment within 30 days and the appointee will cause the Hotel to be operated
in compliance with this Agreement.

17.5        Proposed Transfer to Competitor and Right of First Refusal.

A.          Right of First Refusal. If there is a proposed Transfer of the Hotel
or an Ownership Interest in Franchisee or a Control Affiliate to a Competitor,
Franchisee will notify Franchisor stating the identity of the prospective
transferee (including the Interestholders of such prospective transferee), the
terms of the proposed transaction, and all other information reasonably
requested by Franchisor. Within 30 days after receipt of such notice and
information, Franchisor will notify Franchisee of its election of one of the
following:

1.          if the proposed Transfer is a cash transaction, Franchisor (or its
designee) will have the right to purchase or lease the Hotel or acquire the
Ownership Interest at the same price and on the same terms as the Competitor,
and Franchisee and Franchisor (or its designee) will promptly enter into an
agreement on such terms; or

2.          if the proposed Transfer is a non-cash transaction or other form of
Transfer, Franchisor (or its designee) will have the right to purchase or lease
the Hotel or acquire the Ownership Interest for its fair market value; if
Franchisee and Franchisor are unable to agree on the fair market value within 14
days of Franchisor’s election, Franchisor will promptly provide Franchisee with
a list of at least three nationally recognized appraisers of hotel properties,
and within five days Franchisee will select one of such appraisers to appraise
the Hotel or the Ownership Interest. Franchisor and Franchisee will share the
costs of the appraisal equally. Such appraisal will constitute the fair market
value of the Hotel or the Ownership Interest for purposes of this Section
17.5.A.2. Within 30 days of receipt of the appraisal, Franchisor (or its
designee) may either: (i) enter into an agreement to purchase the Hotel or the
Ownership Interest at the fair market value determined by the appraiser; or (ii)
place Franchisee in default and give notice of its intent to terminate this
Agreement under Section 19.1.B.; or

19

 



3.          Franchisor may place Franchisee in default and give notice of its
intent to terminate this Agreement under Section 19.1.B., in which case either:
(i) Franchisee will cancel the Transfer; or (ii) this Agreement will terminate
and Franchisee will pay liquidated damages and comply with its post-termination
obligations; or

4.          Franchisor may consent to such Transfer, which consent will be on
such terms as Franchisor may require, in its sole discretion.

B.          Real Estate Interest and Injunctive Relief. Franchisee acknowledges
that Franchisor’s rights under Section 17.5.A. are rights in real estate.
Franchisor may record such interest in the appropriate real estate records of
the jurisdiction where the Hotel is located, and Franchisee will cooperate in
such filing. Franchisee agrees that damages are not an adequate remedy if
Franchisee breaches its obligations under this Section 17.5, and Franchisor will
be entitled to injunctive relief without proving the inadequacy of money damages
as a remedy and without posting a bond. If this Agreement is terminated and
Franchisor’s rights under Section 17.5 are no longer in effect, on request,
Franchisor will execute a termination of such interest.

C.          Survival of Right of First Refusal. Except for termination of this
Agreement under Section 17.5.A.3. or in connection with a Transfer consented to
by Franchisor under Section 17.5.A.4., Franchisor’s rights under Section 17.5.A.
survive early termination of this Agreement and will apply to any Transfer to a
Competitor that occurs within six months after such termination.

17.6        Restricted Persons. No Transfer of any Ownership Interest in
Franchisee, the Hotel or any Marriott Agreement will be made to a Restricted
Person, an Affiliate of a Restricted Person or a Person in which a Restricted
Person has an interest or provides funding. Any such Transfer is a default under
Section 19.1.B.

17.7        Transfers by Franchisor.

A.          Transfer to Affiliates. Franchisor may Transfer this Agreement to
any of its Affiliates that assumes Franchisor’s obligations to Franchisee and is
reasonably capable of performing Franchisor’s obligations, without prior notice
to, or consent of, Franchisee.

B.          Transfer to Other Persons. Franchisor may Transfer this Agreement to
any Person that assumes Franchisor’s obligations to Franchisee, is reasonably
capable of performing Franchisor’s obligations and acquires substantially all of
Franchisor’s rights in System Hotels, without prior notice to, or consent of,
Franchisee. Franchisee agrees that any such Transfer will constitute a release
of Franchisor and a novation of this Agreement.

C.          Franchisor’s Successors and Assigns. This Agreement will be binding
on and inure to the benefit of Franchisor and its permitted successors and
assigns.

18.          PROSPECTUS REVIEW

18.1        Franchisor’s Review of Prospectus. Except as stated in Section 18.2,
if any Prospectus uses the Proprietary Marks, identifies the Hotel or Franchisor
or its Affiliates or describes the relationship between Franchisor or Franchisee
and their respective Affiliates, Franchisee will:

A.          deliver to Franchisor for its review a copy of such Prospectus and
all related materials at least 30 days before the earlier of the date such
Prospectus is delivered to a potential purchaser, a potential investor or filed
with the Securities and Exchange Commission or other governmental authority.
Franchisor may require Franchisee to pay its outside counsel costs for the
review of such Prospectus;

20

 



B.          indemnify, defend and hold harmless Franchisor and its Affiliates in
connection with such Prospectus and the offering; and

C.          use any Proprietary Marks in such Prospectus and in any related
materials only as consented to by Franchisor.

Franchisor’s review of any Prospectus is conducted solely to determine the
accuracy of any description of Franchisor’s relationship with Franchisee and
compliance with this Agreement, including the requirements of Section 12.1 and
this Section 18, and not to benefit any other Person. Such consent will not
constitute an endorsement or ratification of the proposed offering or
Prospectus.

18.2        Exemption from Review. Franchisor will waive the requirement for its
review of a Prospectus if such Prospectus: (i) only uses the Proprietary Marks
in block letters to identify the Hotel, (ii) provides a clear statement that the
Hotel is operated under a license from Franchisor, and (iii) provides that
Franchisor has not reviewed, endorsed or ratified the proposed offering or
Prospectus.

19.          DEFAULT AND TERMINATION

19.1        Immediate Termination. Franchisee will be in default and Franchisor
may terminate this Agreement without providing Franchisee any opportunity to
cure the default, effective on notice to Franchisee (or on the expiration of any
notice or cure period given by Franchisor in its sole discretion or required by
Applicable Law), if any of the following occurs:

A.          Financial Defaults.

1.          Franchisee or any Guarantor files a voluntary petition or a petition
for reorganization under any bankruptcy, insolvency or similar law;

2.          Franchisee or any Guarantor consents to an involuntary petition
under any bankruptcy, insolvency or similar law or fails to vacate any order
approving such an involuntary petition within 90 days from the date the order is
entered;

3.          Franchisee or Guarantor is unable to pay its debts as they become
due;

4.          Franchisee or Guarantor is adjudicated to be bankrupt, insolvent or
of similar status by a court of competent jurisdiction;

5.          A receiver, trustee, liquidator or similar authority is appointed
over the Hotel;

6.          Execution is levied against the Hotel, Franchisee or any material
real or personal property in the Hotel in connection with a final judgment; or

7.          A suit to foreclose any lien, mortgage or security interest in the
Hotel or any material personal property at the Hotel, or any security interest
in Franchisee is filed and is not vacated within 90 days.

21

 

 

B.           Non-Financial Defaults.

1.          Franchisee or any Guarantor or any other Person that Controls or has
an Ownership Interest in Franchisee is or becomes a Restricted Person;

2.          Franchisee or any of its Affiliates or any Guarantor takes any
action that constitutes a violation of Applicable Law that adversely affects the
Hotel or the System;

3.          Franchisee or any of its Affiliates or any Guarantor becomes a
Competitor or an Affiliate of a Competitor or a Transfer occurs that does not
comply with the terms of Section 17;

4.          Franchisee or any of its Affiliates that hold a Controlling
Ownership Interest in Franchisee or any Guarantor dissolves or liquidates;

5.          Franchisee loses its right to operate or possess the Hotel, or loses
ownership of the Hotel; or, if the Hotel is subject to a lease referenced in
Item 17 of Exhibit A, Franchisee or the Owner referenced in Item 17 of Exhibit A
is in default under such lease, or such lease is terminated for any reason;

6.          the Hotel ceases to operate as a System Hotel;

7.          Franchisee engages in a pattern of underreporting amounts payable to
Franchisor under this Agreement involving three or more months within any
24-month period;

8.          a threat to public health or safety occurs from the condition of the
Hotel or its operation, that in the opinion of Franchisor, could result in: (i)
substantial liability; or (ii) an adverse effect on the Hotel, other System
Hotels, the System or the Proprietary Marks and Franchisee fails to close the
Hotel and remedy the condition on notice from Franchisor;

9.          the Hotel fails to achieve the thresholds of performance established
by the Quality Assurance Program and such failure has not been cured within the
applicable cure period; or

10.        any Confidential Information is disclosed in breach of Section 12.

19.2        Default with Opportunity to Cure. Franchisee will be in default and
Franchisor may terminate this Agreement for the events listed below, if after 30
days’ notice of default (or such greater number of days given by Franchisor in
its sole discretion or as required by Applicable Law), Franchisee fails to cure
the default as specified in the notice:

A.         Franchisee fails to timely start and complete construction or
conversion of the Hotel or fails to timely open the Hotel in accordance with
this Agreement and the Standards; or

B.          Franchisee fails to timely complete any renovation or repair of the
Hotel in accordance with this Agreement and the Standards; or

C.          Franchisee and its Affiliates fail to pay any amounts due under the
Marriott Agreements; or

D.         any Marriott Agreement is in default or terminated based on a default
of Franchisee or its Affiliates (or any Owner referenced in Item 17 of Exhibit
A); or



 22

 



E.            Franchisee or any Interestholder in Franchisee, or any officer,
director or employee of Franchisee, is convicted of a Serious Crime or is
engaged in conduct that may adversely affect the Hotel, the System, any
Franchisor Lodging Facility or Franchisor, and such Person is not terminated
from its relationship with Franchisee; or

F.            Franchisee fails to comply with the Standards or there occurs any
other breach of the Marriott Agreements, including any representations and
warranties by Franchisee; or

G.           Franchisee or Owner is in breach of or default under the lease
described in Item 17 of Exhibit A.

19.3       Suspension of Reservation System. If Franchisee is in default under
this Agreement and the default is not cured within the cure period (if any),
Franchisor may, in addition to any other remedies, suspend the Hotel from the
Reservation System while such default remains uncured. Once the default is
cured, Franchisor will promptly reconnect the Hotel to the Reservation System.
Franchisee waives all claims against Franchisor and its Affiliates arising from
any suspension from the Reservation System arising as a result of Franchisee’s
default under this Agreement.

19.4       Damages.

A.           Harm to Franchisor. Franchisee agrees that if it fails to operate
the Hotel as a System Hotel for the entire Term, Franchisor will incur damages,
including loss of future Franchise Fees and Marketing Fund Contributions and
loss of opportunities for Development Activities, and that replacement of the
Hotel with a comparable hotel will take significant time and effort. Franchisee
agrees that it is difficult to calculate such damages over the remainder of the
Term and that the liquidated damages provided for in this Agreement are not a
penalty and represent a reasonable estimate of fair compensation for the damages
that Franchisor will incur. Franchisee acknowledges that if this Agreement is
terminated under the circumstances described in clauses 1 through 4 of Section
19.4.B., Franchisor and the System will suffer greater damages due to the
increased difficulty in replacing Franchisor Lodging Facilities and the loss of
competitive advantage and customer confidence.

B.           Payment of Liquidated Damages. If Franchisor terminates this
Agreement due to Franchisee’s default, Franchisee will promptly pay as
liquidated damages to Franchisor an amount equal to (i) the average monthly
Franchise Fees and Marketing Fund Contributions payable during the immediately
preceding 24 months (without giving effect to any discounts or incentives)
multiplied by (ii) the lesser of (x) 36 or (y) 1/2 the number of months
remaining in the Term (the “LD Amount”), except:

1.          If, in addition to the termination of this Agreement, at least one
(but not more than eight) additional franchise, license or management agreement
for Franchisor Lodging Facilities between Franchisor and Franchisee, or their
respective Affiliates, is terminated within 12 months of the termination of this
Agreement, Franchisee will pay 150% of the LD Amount;

2.          If this Agreement is terminated as a result of a Transfer to a
Competitor, Franchisee will pay 150% of the LD Amount;

3.          If this Agreement is terminated as a result of a Transfer to a
Competitor and at least one (but not more than eight) additional franchise,
license or management agreement for Franchisor Lodging Facilities between
Franchisor and Franchisee, or their respective Affiliates, is terminated within
12 months of the termination of this Agreement, Franchisee will pay 200% of the
LD Amount; or



 23

 



4.          If, in addition to the termination of this Agreement, at least nine
additional franchise, license or management agreements for Franchisor Lodging
Facilities between Franchisor and Franchisee, or their respective Affiliates,
are terminated within 12 months of the termination of this Agreement, Franchisee
will pay 300% of the LD Amount.

If the Hotel had been operating as a System Hotel for less than 24 months prior
to termination, the “LD Amount” means (i) the greater of (a) the average monthly
Franchise Fees and Marketing Fund Contributions payable for the previous 24
months for all System Hotels on a per room basis multiplied by the number of
Guestrooms at the Hotel or (b) the average monthly Franchise Fees and Marketing
Fund Contributions payable for the Hotel during the period the Hotel was
operating as a System Hotel multiplied by (ii) 36. If either Franchisee or
Franchisor believes that such calculation does not fairly represent the Hotel’s
projected stabilized performance, it will notify the other, and clause (i) will
be replaced by “the average monthly Franchise Fees and Marketing Fund
Contributions that would have been payable based on the stabilized Hotel revenue
projected by Franchisee in its application, without giving effect to any
discounts or incentives.”

C.            Other Remedies. Payment of liquidated damages will not preclude
Franchisor from pursuing any equitable or other remedies under Applicable Law
(other than recovery of future Franchise Fees and Marketing Fund Contributions)
and will not affect the obligations of Franchisee to comply with Section 20.

20.          POST-TERMINATION

20.1       Franchisee Obligations.

A.           De-Identification. On the expiration or other termination of this
Agreement, Franchisee will immediately:

1.          cease to operate the Hotel as a System Hotel and not represent or
create the impression that it is a present or former franchisee or licensee of
Franchisor or that the Hotel is or was previously part of the System, unless
required under Section 20.1.A.8. or 9. below;

2.          permanently cease to use, and remove from the Hotel and any other
place of business, any Intellectual Property and any other identifying
characteristics of the System, including any Electronic Systems, advertising or
any articles that display any of the Proprietary Marks or any trade dress or
distinctive features or designs associated with the System or Franchisor Lodging
Facilities;

3.          remove any signs containing any Proprietary Marks (if Franchisee is
unable to remove the signs immediately, Franchisee will cover the signs and
remove them within 48 hours);

4.          remove from any internet sites all content under its control related
to the System or Franchisor and take all actions necessary to disassociate
itself from Franchisor on the internet. Franchisee will, at Franchisor’s option,
cancel or assign to Franchisor or its designee, any domain name under the
control of Franchisee or its Affiliates that contains any Proprietary Mark, or
any mark that Franchisor determines is confusingly similar, including
misspellings and acronyms;

5.          cancel any fictitious, trade or assumed name or equivalent
registration that contains any Proprietary Mark or any variations, and provide
satisfactory evidence to Franchisor of its compliance within 30 days after
expiration or termination of this Agreement;



 24

 

 

6.          deliver to Franchisor the originals and all copies of any
Intellectual Property and all other materials relating to the operation of the
Hotel under the System. Franchisee will not retain a copy of any Intellectual
Property or other System materials, except for any documents that Franchisee
reasonably needs for compliance with Applicable Law. If Franchisor explicitly
permits Franchisee to use any Intellectual Property after the termination or
expiration date, such use by Franchisee will be in accordance with this
Agreement;

7.          cease using any of the Confidential Information or the System and
disclosing it to anyone not authorized by Franchisor to receive it;

8.          make such necessary alterations to the Hotel so that the public will
not confuse it with a System Hotel. Until such alterations are completed,
Franchisee will place a conspicuous sign at the registration desk, stating that
the Hotel is no longer a System Hotel; and

9.          advise all customers in accordance with the Standards that the Hotel
is no longer a System Hotel.

B.            Other Obligations and Termination Costs. On expiration or
termination of this Agreement, Franchisee will (a) comply with the obligations
in the Sections referenced under Section 27.8; and (b) promptly pay: (i) all
amounts owing to Franchisor; (ii) all of Franchisor’s costs or fees charged for
removing the Hotel from the System; and (iii) a reasonable estimate of costs and
fees that will be due but have not yet been invoiced (if the estimated payment
exceeds actual amounts due, Franchisor will refund the difference to
Franchisee). Franchisor will have the right to recover reasonable legal fees and
court costs incurred in collecting such amounts. If this Agreement is terminated
under Section 21.2, Franchisee will cooperate with Franchisor in pursuing its
claim under the business interruption insurance required under this Agreement.

20.2        Franchisor’s Rights on Expiration or Termination. Before or on the
expiration or termination of this Agreement, Franchisor may give notice that the
Hotel is leaving the System and take any other action related to customers,
Travel Management Companies, suppliers and other Persons affected by such
expiration or termination.

21.          CONDEMNATION AND CASUALTY

21.1        Condemnation.

A.           Condemnation Notification. Franchisee will promptly notify
Franchisor if it receives notice of any proposed taking of any portion of the
Hotel by eminent domain, condemnation, compulsory acquisition or similar
proceeding by any governmental authority.

B.            Condemnation Restoration. If the condemnation award is sufficient
to restore the Hotel to meet the Standards, Franchisee will cause the Hotel to
be promptly restored and reopened within a reasonable time.

C.            Condemnation Termination. If the taking in Section 21.1.A. would
materially affect the continued operation of the Hotel as a System Hotel,
Franchisor or Franchisee may terminate this Agreement, in which case, Franchisor
and Franchisee will execute a termination agreement and release on Franchisor’s
then-current form, and Franchisee will comply with the post-termination
obligations in Section 20.

D.            No Liquidated Damages on Condemnation Termination. A termination
under this Section 21.1 will not be a default under this Agreement and
Franchisee will not be required to pay liquidated damages. However, Franchisor
will be entitled to receive a fair and reasonable portion of any condemnation
award to compensate Franchisor for its lost revenue, but not more than the
amount of liquidated damages that would have been due under Section 19.4.B.



 25

 

 

21.2        Casualty.

A.          Casualty Notification. Franchisee will promptly notify Franchisor if
the Hotel is damaged by any casualty.

B.           Casualty Restoration. If the Hotel is damaged by any casualty and
the cost to restore the Hotel to the same condition as existed previously is
less than 60% of the Hotel’s replacement cost at the time of the casualty,
Franchisee will cause the Hotel to be promptly renovated and reopened within a
reasonable time under Section 4.

C.           Casualty Termination. If the Hotel is damaged by any casualty and
the cost to restore the Hotel to the same condition as existed previously is 60%
or more of the Hotel’s replacement cost at the time of the casualty, Franchisee
will have 180 days after the date of the casualty to elect whether it will
restore the Hotel to its previous condition or terminate this Agreement. If
Franchisee elects to restore the Hotel, the Hotel will be promptly renovated and
reopened within a reasonable time under Section 4. If Franchisee elects to
terminate this Agreement, Franchisor and Franchisee will execute a termination
agreement and release on Franchisor’s then-current form and Franchisee will
comply with the post-termination obligations in Section 20. Such termination
will not affect Franchisor’s right to business interruption insurance proceeds.

D.           No Liquidated Damages on Casualty Termination. A termination under
this Section 21.2 will not be a default under this Agreement and Franchisee will
not be required to pay liquidated damages unless, before the date on which the
Term otherwise would have ended, Franchisee or any of its Affiliates operates an
Other Lodging Product at the Approved Location.

22.          COMPLIANCE WITH APPLICABLE LAW; LEGAL ACTIONS

22.1        Compliance with Applicable Law. Franchisee will comply with all
Applicable Law, and will obtain all permits, certificates and licenses necessary
to operate the Hotel and comply with the Marriott Agreements.

22.2        Notice of Legal Actions. Within seven days of receipt, Franchisee
will notify Franchisor and provide copies of: (i) any Claim involving the Hotel,
Franchisee or Franchisor; (ii) any judgment, order, or other decree related to
the Hotel or Franchisee; or (iii) any inspection reports and warnings about a
material failure to meet health or life safety requirements or any other
material violation of Applicable Law related to the Hotel or Franchisee. This
Section 22.2 will not change any notice requirement that Franchisee may have
under any insurance policies.

23.          RELATIONSHIP OF PARTIES

This Agreement does not create a fiduciary relationship between Franchisor and
Franchisee. Franchisee is an independent contractor, and neither party is an
agent, legal representative, joint venturer, partner or employee of the other
for any purpose and Franchisee will make no representation to the contrary.
Nothing in this Agreement authorizes Franchisee to make any agreement or
representation on Franchisor’s behalf or to incur any obligation in Franchisor’s
name.



 26

 

 

24.          GOVERNING LAW; INTERIM RELIEF; COSTS OF ENFORCEMENT; WAIVERS

24.1        Governing Law and Jurisdiction.

A.          Governing Law. This Agreement takes effect on its acceptance and
execution by Franchisor in Maryland and will be construed under and governed by
Maryland law, which law will prevail if there is any conflict of law. Nothing in
this Section 24.1 will make the Maryland Franchise Registration and Disclosure
Law apply to this Agreement or the relationship between Franchisor and
Franchisee, if such law would not otherwise apply.

B.           Jurisdiction. Franchisee expressly and irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of Maryland for the
purpose of any Dispute. So far as permitted under Maryland law, this consent to
personal jurisdiction will be self-operative.

24.2        Equitable Relief. Franchisor is entitled to injunctive or other
equitable relief, including restraining orders and preliminary injunctions, in
any court of competent jurisdiction for any threatened or actual material breach
of the Marriott Agreements or non-compliance with the Standards. Franchisor is
entitled to such relief without the necessity of proving the inadequacy of money
damages as a remedy, without the necessity of posting a bond and without waiving
any other rights or remedies.

24.3        Costs of Enforcement. If either party initiates any legal or
equitable action to protect its rights under this Agreement or other Marriott
Agreements, the prevailing party will be entitled to recover its costs,
including reasonable legal fees.

24.4        WAIVER OF PUNITIVE DAMAGES. EACH OF FRANCHISEE AND FRANCHISOR
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO CLAIM OR RECEIVE
PUNITIVE DAMAGES IN ANY DISPUTE RELATED TO THE HOTEL, THE MARRIOTT AGREEMENTS,
THE RELATIONSHIP OF THE PARTIES, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH
ANY OF THE ABOVE. NOTHING IN THIS SECTION 24.4 LIMITS FRANCHISEE’S OBLIGATIONS
UNDER SECTION 14.

24.5        WAIVER OF JURY TRIAL. EACH OF FRANCHISEE AND FRANCHISOR ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY DISPUTE RELATED TO
THE HOTEL, THE MARRIOTT AGREEMENTS, THE RELATIONSHIP OF THE PARTIES OR ANY
ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

25.          NOTICES

A.           Written Notices. Subject to Section 25.B., all notices, requests,
statements and other communications under this Agreement will be: (i) in
writing; (ii) delivered by hand with receipt, or by courier service with
tracking capability; and (iii) addressed, (a) in the case of Franchisor, to the
address stated in Item 15 of Exhibit A; and (b) in the case of Franchisee, to
the address stated in Item 16 of Exhibit A, or in either case at any other
address designated in writing by the party entitled to receive the notice. Any
notice will be deemed received (i) when delivery is received or first refused,
if delivered by hand or (ii) one day after posting of such notice, if sent via
overnight courier.

B.            Electronic Delivery. Franchisor may provide Franchisee with
electronic delivery of routine information, invoices, the Standards and other
System requirements and programs. Franchisor and Franchisee will cooperate with
each other to adapt to new technologies that may be available for the
transmission of such information.



 27

 



26.          REPRESENTATIONS AND WARRANTIES

26.1        Existence; Authorization; Ownership; Other Representations.

A.          Existence. Each of Franchisor and Franchisee represents and warrants
that it: (i) is duly formed, validly existing and in good standing under the
laws of the jurisdiction of its formation; and (ii) has and will continue to
have the ability to perform its obligations under this Agreement.

B.           Authorization. Each of Franchisor and Franchisee represents and
warrants that the execution and delivery of this Agreement and the performance
of its obligations under this Agreement: (i) have been duly authorized; (ii) do
not and will not violate, contravene or result in a default or breach of (a) any
Applicable Law, (b) its governing documents or (c) any agreement, commitment or
restriction binding on the relevant party; and (iii) do not require any consent
that has not been obtained by the relevant party.

C.           Prior Representations. Franchisee represents and warrants that all
of the representations, warranties and information in the application and
provided for this Agreement were true as of the time made and are true as of the
Effective Date, regardless of whether such representations, warranties and
information were provided by Franchisee or another Person.

D.           Restricted Person. Franchisee represents and warrants that
Franchisee is not, and that none of its Affiliates (including their directors
and officers), Interestholders or the funding sources for any of them, is a
Restricted Person.

E.           Ownership of Franchisee. Franchisee represents and warrants that
its Interestholders are completely and accurately listed in Attachment Two to
Exhibit A. Upon any Transfer under Section 17 or otherwise permitted by
Franchisor, Franchisee will provide a list of the names and addresses of the
Interestholders and documents necessary to confirm such information and update
Attachment Two to Exhibit A.

F.           Ownership of the Hotel. Unless stated in Item 17 of Exhibit A,
Franchisee represents and warrants that either: (i) it is the sole owner of the
Hotel and holds good and marketable fee title to the Approved Location; or (ii)
the Approved Location is subject to a valid purchase contract, and on closing of
such contract, Franchisee will be the sole owner of the Hotel and will hold good
and marketable fee title to the Approved Location. If the Approved Location is
subject to a purchase contract, Franchisee will deliver a copy of the recorded
deed in Franchisee’s name to Franchisor no later than the Construction Start
Deadline.

26.2        Additional Franchisee Acknowledgments and Representations.

A.          NO RELIANCE. IN ENTERING THIS AGREEMENT, FRANCHISEE REPRESENTS AND
WARRANTS THAT IT DID NOT RELY ON, AND NEITHER FRANCHISOR NOR ANY OF ITS
AFFILIATES HAS MADE, ANY PROMISES, REPRESENTATIONS, WARRANTIES OR AGREEMENTS
RELATING TO THE FRANCHISE, THE HOTEL, OR THE APPROVED LOCATION OR THE SYSTEM,
UNLESS CONTAINED IN THIS AGREEMENT.

B.           BUSINESS RISK. FRANCHISEE AGREES THAT THE BUSINESS VENTURE
CONTEMPLATED BY THIS AGREEMENT INVOLVES SUBSTANTIAL BUSINESS RISK, IS A VENTURE
WITH WHICH FRANCHISEE HAS RELEVANT EXPERIENCE AND ITS SUCCESS IS LARGELY
DEPENDENT ON FRANCHISEE’S ABILITY AS AN INDEPENDENT BUSINESS. FRANCHISOR
DISCLAIMS THE MAKING OF, AND FRANCHISEE AGREES IT HAS NOT RECEIVED, ANY
INFORMATION, WARRANTY OR GUARANTEE, EXPRESS OR IMPLIED, AS TO THE POTENTIAL
REVENUES, PROFITS OR SUCCESS OF SUCH BUSINESS VENTURE. FRANCHISOR WILL NOT INCUR
ANY LIABILITY FOR ANY ERROR, OMISSION OR FAILURE CONCERNING ANY ADVICE, TRAINING
OR OTHER ASSISTANCE FOR THE HOTEL PROVIDED TO FRANCHISEE, INCLUDING FINANCING,
DESIGN, CONSTRUCTION, RENOVATION OR OPERATIONAL ADVICE.



 28

 



C.           DISCLOSURE AND NEGOTIATION. FRANCHISEE ACKNOWLEDGES THAT IT HAS
READ AND UNDERSTOOD THE DISCLOSURE DOCUMENT AND THE MARRIOTT AGREEMENTS.
FRANCHISEE HAS HAD SUFFICIENT TIME AND OPPORTUNITY TO CONSULT WITH ITS ADVISORS
ABOUT THE POTENTIAL BENEFITS AND RISKS OF ENTERING INTO THIS AGREEMENT.
FRANCHISEE HAS HAD AN OPPORTUNITY TO NEGOTIATE THIS AGREEMENT.

D.           HOLDING PERIODS. FRANCHISEE ACKNOWLEDGES THAT IT RECEIVED A COPY OF
THIS AGREEMENT, ITS EXHIBITS AND ATTACHMENTS, IF ANY, AND RELATED AGREEMENTS, IF
ANY, AT LEAST SEVEN DAYS BEFORE THE DATE ON WHICH THIS AGREEMENT WAS EXECUTED.
FRANCHISEE FURTHER ACKNOWLEDGES THAT IT HAS RECEIVED THE DISCLOSURE DOCUMENT AT
LEAST 14 DAYS BEFORE THE DATE ON WHICH IT EXECUTED THIS AGREEMENT OR MADE ANY
PAYMENT TO FRANCHISOR IN CONNECTION WITH THIS AGREEMENT.

E.           DISCLOSURE EXEMPTION. NOTWITHSTANDING FRANCHISEE’S ACKNOWLEDGMENT
IN SECTION 26.2.D, FRANCHISEE REPRESENTS AND ACKNOWLEDGES THAT THIS FRANCHISE
SALE IS FOR MORE THAN $1,084,900, EXCLUDING THE COST OF UNIMPROVED LAND AND ANY
FINANCING RECEIVED FROM FRANCHISOR OR ITS AFFILIATES, AND THUS IS EXEMPTED FROM
THE FEDERAL TRADE COMMISSION’S FRANCHISE RULE DISCLOSURE REQUIREMENTS PURSUANT
TO 16 CFR 436.8(a)(5)(i).

27.          MISCELLANEOUS

27.1        Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original and all of which
constitute one and the same instrument. Delivery of an executed signature page
by electronic transmission is as effective as delivery of an original signed
counterpart.

27.2        Construction and Interpretation.

A.          Partial Invalidity. If any term of this Agreement, or its
application to any Person or circumstance, is invalid or unenforceable at any
time or to any extent, then: (i) the remainder of this Agreement, or the
application of such term to Persons or circumstances except those as to which it
is held invalid or unenforceable, will not be affected and each term of this
Agreement will be valid and enforced to the fullest extent permitted by
Applicable Law; and (ii) Franchisor and Franchisee will negotiate in good faith
to modify this Agreement to implement their original intent as closely as
possible in a mutually acceptable manner.

B.           Non-Exclusive Rights and Remedies. No right or remedy of Franchisor
or Franchisee under this Agreement is intended to be exclusive of any other
right or remedy under this Agreement at law or in equity.



 29

 



C.            No Third-Party Beneficiary. Nothing in this Agreement is intended
to create any third-party beneficiary or give any rights or remedies to any
Person except Franchisor or Franchisee and their respective permitted successors
and assigns.

D.            Actions from Time to Time. When this Agreement permits Franchisor
to take any action, exercise discretion or modify the System, Franchisor may do
so from time to time.

E.            Interpretation of Agreement. Franchisor and Franchisee intend that
this Agreement excludes all implied terms to the maximum extent permitted by
Applicable Law. Headings of Sections are for convenience and are not to be used
to interpret the Sections to which they refer. All Exhibits to this Agreement
form an integral part of this Agreement and are incorporated by reference,
including all Items of Exhibit A even if such Items are not specifically
referred to in this Agreement. Words indicating the singular include the plural
and vice versa as the context may require. References to days, months and years
are all calendar references. References that a Person “will” do something mean
the Person has an obligation to do such thing. References that a Person “may” do
something mean a Person has the right, but not the obligation, to do so.
References that a Person “may not” or “will not” do something mean the Person is
prohibited from doing so. Examples used in this Agreement and references to
“includes” and “including” are illustrative and not exhaustive.

F.            Definitions. All capitalized terms in this Agreement have the
meaning stated in Exhibit B.

27.3        Reasonable Business Judgment.

A.           Definition. Reasonable Business Judgment means:

1.          For decisions affecting the System, that the rationale for
Franchisor’s decision has a business basis that is intended to: (i) benefit the
System or the profitability of the System, including Franchisor, regardless of
whether some hotels may be unfavorably affected; (ii) increase the value of the
Proprietary Marks; (iii) enhance guest, franchisee or owner satisfaction; or
(iv) minimize potential brand inconsistencies or customer confusion; and

2.          For decisions unrelated to the System (for example, a requested
approval for the Hotel), that the rationale for Franchisor’s decision has a
business basis and Franchisor has not acted in bad faith.

B.            Use of Reasonable Business Judgment. Franchisor will use
Reasonable Business Judgment when discharging its obligations or exercising its
rights under this Agreement, including for any consents and approvals and the
administration of Franchisor’s relationship with Franchisee, except when
Franchisor has reserved sole discretion.

C.            Burden of Proof. Franchisee will have the burden of establishing
that Franchisor failed to exercise Reasonable Business Judgment. The fact that
Franchisor or any of its Affiliates benefited from any action or decision, or
that another reasonable alternative was available, does not mean that Franchisor
failed to exercise Reasonable Business Judgment. If this Agreement is subject to
any implied covenant or duty of good faith and Franchisor exercises Reasonable
Business Judgment, Franchisee agrees that Franchisor will not have violated such
covenant or duty.

27.4         Consents and Approvals. Except as otherwise provided in this
Agreement, any approval or consent required under this Agreement will not be
effective unless it is in writing and signed by the duly authorized officer or
agent of the party giving such approval or consent. Franchisor will not be
liable for: (i) providing or withholding any approval or consent; (ii) providing
any suggestion to Franchisee; (iii) any delay; or (iv) denial of any request.



 30

 



27.5        Waiver. The failure or delay of either party to insist on strict
performance of any of the terms of this Agreement, or to exercise any right or
remedy, will not be a waiver for the future.

27.6        Entire Agreement. This Agreement and the Marriott Agreements are
fully integrated and contain the entire agreement between the parties as it
relates to this franchise, the Hotel and the Approved Location and, subject to
Section 26.1.C, supersede and extinguish all prior statements, agreements,
promises, assurances, warranties, representations and understandings, whether
written or oral, by any Person. Nothing in this Agreement is intended to require
Franchisee to waive reliance on any representations made in the Disclosure
Document.

27.7        Amendments. This Agreement may only be amended in a written document
that has been duly executed by the parties and may not be amended by conduct
manifesting assent, and each party is put on notice that any individual
purporting to amend this Agreement by conduct manifesting assent is not
authorized to do so.

27.8        Survival. The terms of Sections 11, 12, 13.4, 14, 17.5, 18, 19.4,
20, 21.1.D., 21.2.D. and 24 survive expiration or termination of this
Agreement. 

{Signatures appear on the following page}

 31

 



IN WITNESS WHEREOF, Franchisor and Franchisee have caused this Franchise
Agreement to be executed, under seal, as of the Effective Date.



  FRANCHISOR:       MARRIOTT INTERNATIONAL, INC.       By:  /s/ Michael H.
Rosenman  (SEAL)   Name: Michael H. Rosenman   Title: Vice President, Owner &
Franchise Services





  FRANCHISEE:       MOODY NATIONAL YALE-SEATTLE MT, LLC       By:  /s/ Brett C.
Moody  (SEAL)   Name: Brett C. Moody   Title: President



 32

 

 

EXHIBIT A
KEY TERMS

 

1. Trade Name(s): SpringHill Suites by Marriott       2. Approved Location: 1800
Yale Avenue, Seattle, WA 98101       3. Effective Date: May 24, 2016       4.
Term:

Begins on Effective Date and ends on November 2, 2026

 

If Franchisee has completed all of the requirements by the dates set forth in
the Property Improvement Plan attached as Attachment One to Exhibit C to the
satisfaction of Franchisor, Franchisor and Franchisee will enter into an
amendment to this Agreement such that the Term will expire 15 years from the
Effective Date (May 24, 2031).

      5. Franchisor: Marriott International, Inc., a Delaware corporation      
6. Franchisee: Moody National Yale-Seattle MT, LLC, a Delaware limited liability
company       7. Number of Guestrooms: 234       8. Entity that will Operate the
Hotel: Moody National Hospitality Management, LLC       9.. Restricted Territory
(SpringHill Suites only): Not Applicable       10. Application Fee: $100,000    
  11. Franchise Fees: 5.5% of Gross Room Sales       12.A Marketing Fund
Contribution: 2.5% of Gross Room Sales       12.B Marketing Fund Contribution
Cap: The total Marketing Fund Contribution will not exceed 3.5% of Gross Room
Sales for each month.       13. Construction Start Deadline: Not Applicable    
  14. Opening Deadline: Not Applicable

 



A-1

 

 

15. Franchisor Notice Address:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attn: Law Department 52/923.27

      16. Franchisee Notice Address:

Moody National Yale-Seattle MT, LLC

6363 Woodway Dr., Suite 110

Houston, TX 77057

Attn: David Gould

Email: Marriott@moodynational.com

      17. Lease Provisions:

Franchisee represents and warrants that (i) Owner is the sole owner of the
Hotel, (ii) the Hotel is leased to Franchisee under a lease between Franchisee
and Owner and (iii) Franchisee has all rights and authority relating to the
Hotel for the performance of Franchisee’s obligations under this Agreement. If
the lease provides for Owner to perform any of Franchisee’s obligations under
this Agreement, Franchisee will cause Owner to perform such obligations as
required under this Agreement. The existence of the lease and its terms that
require Owner to perform Franchisee’s obligations are not an assignment of such
obligations to Owner and do not relieve Franchisee of any obligation under this
Agreement. The lease will not limit or restrict Franchisor’s rights or remedies
under this Agreement in any way.

 

“Owner” means Moody National Yale-Seattle Holding, LLC, a Delaware limited
liability company.

      18. System Hotel-specific terms: Not Applicable       19. PIP Walk-through
Date: October 27, 2014       20. Additional Terms: Not Applicable

 



A-2

 

 

ATTACHMENT TWO
TO EXHIBIT A
            
OWNERSHIP INTEREST IN FRANCHISEE

 

Name of Owner   Address % Interest OWNERSHIP OF MOODY NATIONAL YALE-SEATTLE MT,
LLC MN Lancaster-Austin MT, Inc.

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

OWNERSHIP OF MN LANCASTER-AUSTIN MT, INC. Moody National Operating Partnership
II, LP

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Shareholder

OWNERSHIP OF MOODY NATIONAL OPERATING PARTNERSHIP II, LP Moody National REIT II,
Inc.

6363 Woodway, Suite 110

Houston, TX 77057

99.99578185%

General Partner

Moody OP Holdings II, LLC

6363 Woodway, Suite 110

Houston, TX 77057

0.004241815%

Limited Partner

Moody National LPOP II, LLC

6363 Woodway, Suite 110

Houston, TX 77057

Special Unit Holder

Contributing Limited Partners*

 

    OWNERSHIP OF MOODY NATIONAL REIT II, INC.**

Shareholders

 

— 100% OWNERSHIP OF MOODY OP HOLDINGS II, LLC Moody National REIT II, Inc.

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

OWNERSHIP OF MOODY NATIONAL LPOP II, LLC Brett C. Moody

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

       

 

*Contributing limited partners, if any, will receive a limited partnership
interest in Moody National Operating Partnership II, LP, in exchange for a
contribution of property.

 

** Moody National REIT II, Inc. is a publicly-registered, non-traded REIT with
over 900 shareholders.

 



A-3

 

  

EXHIBIT B
DEFINITIONS

 

The following terms used in this Agreement have the meanings given below:

 

“Accessibility Requirements” means the Americans with Disabilities Act and other
applicable state laws, codes, and regulations governing public accommodations
for persons with disabilities.

 

“Additional Marketing Programs” means advertising, marketing, promotional,
public relations, and sales programs and activities that are not funded by the
Marketing Fund, each of which may vary in duration, apply on a local, regional,
national, or Category basis, or include other Franchisor Lodging Facilities.
Examples include email marketing, internet search engine marketing,
transaction-based paid internet searches, sales lead referrals and bookings,
cooperative advertising programs, Travel Management Companies programs,
incentive awards, gift cards, guest satisfaction programs, complaint resolution
programs and Loyalty Programs.

 

“Affiliate” means, for any Person, a Person that is directly or indirectly
Controlling, Controlled by, or under common Control with such Person.

 

“Agreement” means this Franchise Agreement, including any exhibits and
attachments, as may be amended.

 

“Applicable Law” means applicable national, federal, regional, state or local
laws, codes, rules, ordinances, regulations, or other enactments, orders or
judgments of any governmental, quasi-governmental or judicial authority, or
administrative agency having jurisdiction over the Hotel, Franchisee, Guarantor,
Franchisor in its capacity as licensor under this Agreement or any of the
Marriott Agreements, or the matters that are the subject of this Agreement,
including any of the above that prohibit unfair, fraudulent or corrupt business
practices and related activities, including any such actions or inactions that
would constitute a violation of money laundering or terrorist financing laws and
regulations.

 

“Approved Location” means the site, including all land and easements used for
the Hotel, described in Item 2 of Exhibit A.

 

“Brand” means a hotel brand, trade name, trademark, system, or chain of hotels.

 

“Case Goods” means furniture and fixtures used in the Hotel such as cabinets,
shelves, chests, armoires, chairs, beds, headboards, desks, tables, mirrors,
lighting fixtures and similar items.

 

“Category” means a group of System Hotels designated by Franchisor or its
Affiliates based on criteria such as geographic (for example, local, regional,
national or international) or other attributes (for example, resorts, urban, or
suburban). A Category may have specific Standards or be a descriptive
classification.

 

“Claim” means any demand, inquiry, investigation, action, claim or charge
asserted, including in any judicial, arbitration, administrative, debtor or
creditor proceeding, bankruptcy, insolvency, or similar proceeding.

 

“Competitor” means any Person that has a direct or indirect Ownership Interest
in a Brand or is an Affiliate of such a Person, or any Person that is a Master
Franchisee of a Brand, or any officer or director of such Person, but only if
the Brand is comprised of at least: (i) 10 luxury hotels; (ii) 20 full-service
hotels; or (iii) 50 limited-service hotels. For purposes of this definition:
“luxury” hotels are hotels that had a system average daily rate in excess of
$180 for the most recent year; “full-service” hotels are hotels that offer three
meals per day and have at least 3,000 square feet of meeting space; and
“limited-service” hotels are hotels that are neither “luxury” hotels nor
“full-service” hotels. No Person will be considered a Competitor if such Person
has an interest in a Brand merely as: (i) a franchisee; (ii) a management
company that operates hotels on behalf of multiple brands; or (iii) a passive
investor that has no Control over the business decisions of the Brand, such as
limited partners or non-Controlling stockholders.

 



B-1

 

 

“Confidential Information” means: (i) the Standards; (ii) documents or trade
secrets approved for the System or used in the design, construction, renovation
or operation of the Hotel; (iii) any Electronic Systems and related
documentation; (iv) Guest Profile Data; or (v) any other knowledge, trade
secrets, business information or know-how obtained or generated (a) through the
use of the System by Franchisee or the operation of the Hotel that Franchisor
deems confidential or (b) under any Marriott Agreements.

 

“Control” (in any form, including “Controlling” or “Controlled”) means, for any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person or the power to veto
major policy decisions of such Person. No Person (or Persons acting together)
will be considered to have Control of a publicly-traded company merely due to
ownership of voting stock of such company if such Persons collectively
beneficially own less than 25% of the voting stock of such company.

 

“Control Affiliate” means an Affiliate of Franchisee that Controls Franchisee.

 

“Damages” means losses, costs (including legal or attorneys’ fees, litigation
costs and settlement payments), liabilities (including employment liabilities,
bodily injury, death, property damage and loss, personal injury and mental
injury), penalties, interest, and damages of every kind and description.

 

“Data Protection Laws” means data protection and privacy laws applicable to the
Hotel and the System.

 

“Design Criteria” means those standards for the design of Hotel Improvements and
such other information for planning, constructing or renovating and furnishing a
System Hotel.

 

“Design Process” is defined in Section 4.4.

 

“Development Activities” means the development, promotion, construction,
ownership, lease, acquisition, management or operation of: (i) Franchisor
Lodging Facilities (including other System Hotels); and (ii) other business
operations, in each case by Franchisor or its Affiliates, or the authorization,
licensing or franchising to other Persons to conduct similar activities.

 

“Disclosure Document” means that certain document provided by Franchisor to
prospective franchisees of System Hotels as required by the trade regulation
rule of the Federal Trade Commission entitled “Disclosure Requirements and
Prohibitions Concerning Franchising,” as such document may be updated by
Franchisor.

 

“Dispute” means any disagreement, controversy, or Claim relating to or arising
out of any Marriott Agreement, the relationship created by any Marriott
Agreement, or the validity or enforceability of any Marriott Agreement.

 

“Effective Date” means the date stated in Item 3 of Exhibit A.

 



B-2

 

 

“Electronic Systems” means all Software, Hardware and all electronic access to
Franchisor’s systems and data (including telephone and internet access),
licensed or made available to Franchisee, including the Reservation System, the
Property Management System, the Yield Management System and any other system
established under Sections 7 and 10.

 

“Electronic Systems Fees” means the fees charged by Franchisor for the Hotel’s
use of the Electronic Systems, which fees include the development and
incremental operating costs, ongoing maintenance, field support costs and a
reasonable return on capital related to such system.

 

“Electronic Systems License Agreement” means the agreement that is executed by
Franchisee as a condition to using the Electronic Systems, the current form of
which is included in the Disclosure Document.

 

“F&B Support Fee” means the fees charged by Franchisor for the food and beverage
program for System Hotels, which fees include the development, ongoing
sustainment and field support costs and a reasonable return on capital related
to such program.

 

“FF&E” means Case Goods, Soft Goods, signage and equipment (including telephone
systems, printers, televisions, vending machines, and Hardware), but excludes
any item included in Fixed Asset Supplies.

 

“Fixed Asset Supplies” means items such as linen, china, glassware, tableware,
uniforms and similar items included within “Operating Equipment” under the
Uniform System.

 

“Franchisee” means the Person identified in Item 6 of Exhibit A.

 

“Franchise Fees” is defined in Section 3.2.

 

“Franchisor” means the Person identified in Item 5 of Exhibit A, and its
successors and assigns.

 

“Franchisor Lodging Facilities” means all hotels and other lodging facilities,
chains, brands, or hotel systems owned, leased, under development, or operated
or franchised or licensed, now or in the future, by Franchisor or any of its
Affiliates, including: (i) AC Hotels by Marriott; African Pride Hotels;
Autograph Collection Hotels; Bvlgari Hotels and Resorts; Courtyard by Marriott
Hotels; Delta Hotels and Resorts; Edition Hotels; Fairfield by Marriott Hotels;
Fairfield Inn by Marriott Hotels; Fairfield Inn & Suites by Marriott Hotels;
Gaylord Hotels; JW Marriott Hotels & Resorts; JW Marriott Marquis Hotels;
Marriott Conference Centers; Marriott Executive Apartments; Marriott Hotels,
Resorts and Suites; Marriott Marquis Hotels; Moxy Hotels; Protea Hotels; Protea
Hotels Fire & Ice!; Renaissance Hotels; Residence Inn by Marriott Hotels;
Ritz-Carlton Hotels and Resorts; Ritz-Carlton Reserve; SpringHill Suites by
Marriott Hotels; and TownePlace Suites by Marriott Hotels; (ii) whole ownership
facilities and other lodging products or concepts, including Grand Residences by
Marriott; JW Marriott Residences; Marriott Marquis Residences; The Residences at
The Ritz-Carlton and The Ritz-Carlton Residences; (iii) Vacation Club Products,
including Marriott Vacation Club, The Ritz-Carlton Club, and The Ritz-Carlton
Destination Club; and (iv) any other lodging product or concept developed or
used by Franchisor or any of its Affiliates in the future.

 

“Gross Revenues” means all revenues and receipts of every kind (from both cash
and credit transactions, with no reduction for charge backs, credit card service
charges, or uncollectible amounts) derived from operating the Hotel. Gross
Revenues includes revenues from: (i) Gross Room Sales; (ii) food and beverage
sales; (iii) licenses, leases and concessions; (iv) equipment rental; (v)
vending machines; (vi) telecommunications services; (vii) parking; (viii) health
club or spa revenues; (ix) sales of merchandise; (x) service charges; (xi)
condemnation proceeds for a temporary taking; (xii) any proceeds from business
interruption or other loss of income insurance; and (xiii) any awards, judgments
or settlements representing payment for loss of revenues. Gross Revenues
excludes: gratuities received by Hotel employees; value added, room, excise,
goods and services, sales or use taxes or any other taxes collected directly
from customers or included as part of the sales price of any goods or services;
proceeds from the sale of FF&E; and any refunds and credits of a similar nature,
paid or returned to customers in the course of obtaining Gross Revenues.

 



B-3

 

 

“Gross Room Sales” means all revenues and receipts of every kind that accrue
from the rental of Guestrooms (with no reduction for charge backs, credit card
service charges, or uncollectible amounts). Gross Room Sales includes: (i)
no-show revenue, early departure fees, late check-out fees and other revenues
allocable to rooms revenue under the Uniform System; (ii) resort fees and
mandatory surcharges for facilities (although inclusion of such fees or
surcharges does not constitute approval by Franchisor of such fees and
surcharges, which may be limited or prohibited); (iii) attrition or cancellation
fees collected from unfulfilled reservations for Guestrooms; (iv) the amount of
all lost sales due to the non-availability of Guestrooms in connection with a
casualty event, whether or not Franchisee receives business interruption
insurance proceeds; and (v) any awards, judgments or settlements representing
payment for loss of room sales. Gross Room Sales excludes sales tax, value added
tax, or similar taxes on such revenues and receipts.

 

“Guarantor” means the Person or Persons who guarantee the performance of
Franchisee’s obligations under the Marriott Agreements.

 

“Guaranty” means a guaranty executed by Guarantor for the benefit of Franchisor,
the current form of which is included in the Disclosure Document.

 

“Guest Profile Data” means personally identifiable information, profiles and
preferences of guests, including any information from any Loyalty Program.

 

“Guestroom” means each rentable unit in the Hotel consisting of a room, suite or
suite of rooms used for overnight guest accommodation, the entrance to which is
controlled by the same key; however, adjacent rooms with connecting doors that
can be locked and rented as separate units are considered separate Guestrooms.

 

“Hardware” means all computer hardware and other equipment (including all
upgrades and replacements) required for the operation of any Electronic System.

 

“Hotel” means: (i) the Approved Location; (ii) Hotel Improvements; and (iii) all
FF&E, Fixed Asset Supplies, and Inventories at the Hotel Improvements.

 

“Hotel Improvements” means the building or buildings containing Guestrooms,
Public Facilities, administrative facilities, parking, pools, landscaping, and
all other improvements constructed or to be constructed or renovated at the
Approved Location.

 

“Initial Work” is defined in Section 4.2.

 

“Intellectual Property” means the following items, regardless of the form or
medium (for example, paper, electronic, tangible or intangible): (i) all
Software, including the data and information processed or stored by such
Software; (ii) all Proprietary Marks; (iii) all Confidential Information; and
(iv) all other information, materials, and subject matter that are
copyrightable, patentable or can be protected under applicable intellectual
property laws, and owned, developed, acquired, licensed, or used by Franchisor
or its Affiliates for the System.

 



B-4

 

 

“Interestholder” means, for any Person, a Person that directly or indirectly
holds an Ownership Interest in that Person.

 

“Inventories” means “Inventories” as defined in the Uniform System, including
provisions in storerooms, refrigerators, pantries and kitchens; beverages; other
merchandise intended for sale; fuel; mechanical supplies; stationery; and other
expensed supplies and similar items.

 

“Inventory Management” means those inventory management services made available
by Franchisor to Franchisee under revenue management or consulting agreements.

 

“LD Amount” is defined in Section 19.4.B.

 

“Loyalty Programs” means all loyalty, recognition, affinity, and other programs
designed to promote stays at, or usage of, the Hotel, System Hotels and such
other Franchisor Lodging Facilities designated by Franchisor or its Affiliates,
or any similar, complementary, or successor programs. As of the Effective Date,
such programs include “Marriott Rewards,” “Ritz-Carlton Rewards,” and various
programs sponsored by airlines, credit card and other companies.

 

“Management Company” means a management company for the Hotel selected by
Franchisee and consented to by Franchisor.

 

“Management Company Acknowledgment” means an acknowledgment signed by the
Management Company, Franchisee and Franchisor, the current form of which is
included in the Disclosure Document.

 

“Marketing Fund” means money collected by Franchisor for Marketing Fund
Activities.

 

“Marketing Fund Activities” is defined in Section 6.2.A.

 

“Marketing Fund Contribution” is defined in Section 6.2.B.

 

“Marketing Materials” means all advertising, marketing, promotional, sales and
public relations concepts, press releases, materials, concepts, plans, programs,
brochures, or other information to be released to the public, whether in paper,
digital or electronic, or in any other form of media.

 

“Marks” means: (i) any trademarks, trade names, trade dress, words, symbols,
logos, slogans, designs, insignia, emblems, devices, service marks, and indicia
of origin (including taglines, program names, and restaurant, spa or other
outlet names); and (ii) any combinations of the above; in each case, whether
registered or unregistered.

 

“Marriott Agreements” means, collectively, this Agreement, any other agreements
executed with this Agreement related to the Hotel and any other agreement,
whenever executed, related to the Hotel to which Franchisee, Guarantor or any of
their respective Affiliates is a party and to which Franchisor or any of its
Affiliates is also a party or beneficiary, as such agreements may be amended.

 

“Master Franchisee” means a Person that has the exclusive rights to develop,
operate or sub-license a Brand.

 



B-5

 

 

“Opening Date” is defined in Exhibit C.

 

“Other Lodging Product” means a hotel, Vacation Club Products, whole ownership
facilities, condominium, apartment or other similar lodging product that is not
a Franchisor Lodging Facility.

 

“Other Mark(s)” is defined in Section 11.3.

 

“Ownership Interest” means all forms of legal or beneficial ownership of
entities or property, including the following: stock, partnership, limited
liability company, joint tenancy, leasehold, proprietorship, trust, beneficiary,
proxy, power-of-attorney, option, warrant, and any other interest that evidences
ownership or Control, whether direct or indirect (unless otherwise specified).

 

“Passive Investor Interests” means non-Controlling Ownership Interests in
Franchisee.

 

“Periodic Renovations” is defined in Section 4.3.A.

 

“Person” means an individual (and the heirs, executors, administrators or other
legal representatives of an individual), a partnership, a joint venture, a firm,
a company, a corporation, a governmental department or agency, a trustee, a
trust, an unincorporated organization or any other legal entity.

 

“Plans” means construction documents, including a site plan and architectural,
mechanical, electrical, civil engineering, plumbing, landscaping and interior
design drawings and specifications.

 

“Property Management System” means all property management systems (including
all Software, Hardware and electronic access) designated by Franchisor for use
in the front office, back-of-the-office or other operations of System Hotels.

 

“Proprietary Marks” means any Marks, whether owned currently by Franchisor or
any of its Affiliates or later developed or acquired, that are used or
registered by Franchisor or one of its Affiliates, or by usage are associated
with one or more System Hotels.

 

“Prospectus” means any registration statement, memorandum, offering document, or
similar document for the sale or transfer of an Ownership Interest.

 

“Public Facilities” means the lobby areas, meeting rooms, convention or banquet
facilities, restaurants, bars, lounges, corridors and other similar facilities
at the Hotel.

 

“Quality Assurance Program” means the program that Franchisor uses to monitor
guest satisfaction and the operations, facilities and services at System Hotels.

 

“Reasonable Business Judgment” is defined in Section 27.3.A.

 

“Reservation System” means any reservation system designated by Franchisor for
System Hotels (including Software, Hardware and related electronic access).

 

“Restricted Person” means a Person identified by any government or legal
authority as a Person with whom Franchisor or its Affiliates are prohibited from
transacting business, including a Person: (i) described in Section 1 of U.S.
Executive Order 13224; (ii) directly or indirectly owned or controlled by the
government of any country that is subject to an embargo by the United States;
and (iii) acting on behalf of a government of any country that is subject to
such an embargo.

 



B-6

 

 

“Sales Agent” means a representative of Franchisor or its Affiliates who acts on
behalf of Franchisee for: (i) Inventory Management; (ii) booking reservations at
the Hotel or other booking activities, including accessing the Reservation
System; or (iii) sales activities, including arranging group sales.

 

“Serious Crime” means a crime punishable by either or both: (i) imprisonment of
one year or more; or (ii) payment of a fine or penalty of $10,000 (or the
foreign currency equivalent) or more.

 

“Similar Marks” is defined in Section 11.2.6.

 

“Soft Goods” means wall and floor coverings, window treatments, carpeting,
bedspreads, lamps, artwork, decorative items, pictures, wall decorations,
upholstery, textile, fabric, vinyl and similar items used in the Hotel.

 

“Software” means all computer software (including all future upgrades and
modifications) and related documentation provided by Franchisor or designated
suppliers for the Electronic Systems.

 

“Standards” means Franchisor’s manuals, procedures, systems, guides, programs
(including the Quality Assurance Program), requirements, directives,
specifications, Design Criteria, and such other information and initiatives for
operating System Hotels.

 

“System” means the Standards, Intellectual Property, the Electronic Systems, the
Marketing Fund Activities, Additional Marketing Programs, Marketing Materials,
training programs, and other elements that Franchisor or its Affiliates have
designated for System Hotels.

 

“System Hotel” means a hotel operated by Franchisor, an Affiliate of Franchisor,
or a franchisee or licensee of Franchisor or its Affiliates under the trade
name(s) identified in Item 1 of Exhibit A in any of the 50 States of the United
States of America, the District of Columbia and Canada, and excludes any other
Franchisor Lodging Facility or other business operation.

 

“Taxes” means taxes, levies, imposts, duties, fees, charges or liabilities
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable to any of the foregoing.

 

“Term” is defined in Section 2.1.

 

“Transfer” means any absolute or conditional sale, conveyance, transfer,
assignment, exchange, lease or other disposition.

 

“Travel Costs” means all travel, food and lodging, living, and other
out-of-pocket costs.

 

“Travel Management Companies” means travel agencies, online travel agencies,
group intermediaries, wholesalers, concessionaires, and other similar travel
companies.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Eleventh Revised Edition, 2014, as published by the American Hotel & Lodging
Educational Institute, or any later edition, revision or replacement that
Franchisor designates.

 



B-7

 

 

“Vacation Club Products” means timeshare, fractional, interval, vacation club,
destination club, vacation membership, private membership club, private
residence club, and points club products, programs and services and includes
other forms of products, programs and services where purchasers acquire an
ownership interest, use or other rights to use determinable leisure units on a
periodic basis and pay in advance for such ownership interest, use or other
right.

 

“Yield Management System” means any yield management system (including all
Software, Hardware and electronic access) designated by Franchisor for use by
System Hotels.

 

B-8

 

 

EXHIBIT C
CHANGE OF OWNERSHIP

In order for the Hotel to continue to operate as a System Hotel, the Agreement
is modified by, and the Hotel is to be renovated under, the terms of this
Exhibit C and Section 4.4.

1.            Franchisee acknowledges that the following modifications are made
to the Agreement:

A.          “Opening Date” means October 15, 2001.

B.          All references in Sections 3.2, 6.2.B. and 13.3.A. to “Opening Date”
are deleted and replaced by references to “Effective Date.”

C.          The following are added to Section 26.2:

“F.          NO ENDORSEMENT. FRANCHISEE ACKNOWLEDGES THAT FRANCHISOR DID NOT
APPROVE, RECOMMEND, ENDORSE OR PARTICIPATE IN ANY DECISIONS ABOUT THE TERMS OF
ANY TRANSACTION UNDER WHICH FRANCHISEE ACQUIRED CONTROL OF THE HOTEL, INCLUDING
THE PURCHASE PRICE, AND DID NOT COMMENT ON ANY FINANCIAL PROJECTIONS SUBMITTED
TO FRANCHISEE.

G.        EXISTING AGREEMENTS. FRANCHISEE AGREES TO BE BOUND BY ALL AGREEMENTS
BETWEEN THE PRIOR FRANCHISEE OF THE HOTEL AND FRANCHISOR OR ITS AFFILIATES, SUCH
AS LICENSE, SERVICE OR REVENUE MANAGEMENT AGREEMENTS AND ANY OTHER AGREEMENTS
RELATING TO THE HOTEL.”

2.            Franchisee represents that it has paid Franchisor’s outside legal
counsel fees and costs incurred for the preparation and negotiation of the
Marriott Agreements.

3.            Property Improvement Plan.

A.          Property Improvement Plan. Based on an inspection of the Hotel, the
property improvement plan prepared by Franchisor attached to this Exhibit C as
Attachment One outlines the renovation requirements for the Hotel to continue to
operate as a System Hotel (the “PIP”). All renovations, furniture, fixtures and
equipment will conform to the then-current System specifications at the time
such work is completed. Completion of the PIP does not satisfy Franchisee’s
obligation to renovate the Hotel under Section 4.3.

B.          Material Change Review. If any material changes to the Hotel occur
after the date stated in Item 19 of Exhibit A, then Franchisor may re-inspect
the Hotel (“Material Change Review”) and modify the PIP to address such material
changes. Franchisee will complete the modified PIP, including any additional
requirements, to Franchisor’s satisfaction. Franchisee and its contractors will
cooperate fully with any inspections Franchisor conducts under a Material Change
Review.

C.          PIP Deadlines. Franchisee will perform each item in the PIP by the
date stated in the PIP with respect to such item. Time is of the essence, but
the deadlines for completion of items in the PIP will be equitably extended for
any delay caused by acts of nature, terrorism, strikes, war, governmental
restrictions or other causes beyond Franchisee’s control (excluding for the
avoidance of doubt, unavailability of financing). If Franchisee wishes to extend
such deadlines, Franchisee will make a written request giving the reasons for
the delay. Franchisor may, in its sole discretion, extend such deadlines, but no
extension will be granted for more than six months. For any extension,
Franchisor may require Franchisee to pay its then-current extension fee. The
extension fee will be paid to Franchisor with the request for the extension and
is nonrefundable unless Franchisor declines to grant the requested extension.

  C-1 

 

 

D.          Permits and Certifications. Franchisee will obtain all permits and
certifications required for lawful renovation and operation of the Hotel,
including zoning, access, sign, building permits and fire requirements, and if
requested, will certify that it has obtained all such permits and
certifications.

E.          Compliance. Franchisee will ensure that the Hotel complies with
Applicable Law, the Standards and Design Criteria, including the Fire Protection
and Life Safety Standards (even if such Standards exceed local code
requirements).

F.          Franchisee’s Responsibilities. Franchisee is responsible for the
entire cost of renovating, equipping, supplying and furnishing the Hotel as a
System Hotel.

G.          Site Visits. During renovation, Franchisor’s representatives may
visit the job site at any time to observe the work, and Franchisee, its
contractors and subcontractors will cooperate fully with any such site visits.
Upon request, Franchisee will submit photos showing the progress of renovation
to Franchisor. Franchisor may submit any deficiencies or discrepancies to
Franchisee, and Franchisee will promptly correct such items. If any site visits
and inspections are necessary to ensure the Hotel complies with the PIP,
Franchisor may charge its then-current fee for the time spent inspecting the
Hotel plus Travel Costs.

H.          Accessibility Certification. Franchisee will not be deemed to have
satisfied the requirements of the PIP until Franchisee delivers a certification
from its architect, licensed professional engineer, or recognized expert
consultant on Accessibility Requirements in the form attached to this Exhibit C
as Attachment Two.

I.          Fire Protection and Life Safety Certification. Franchisee will not
be deemed to have satisfied the requirements of the PIP until Franchisee has (i)
delivered a certification in the form attached to this Exhibit C as Attachment
Three that verifies the Hotel complies with Franchisor’s fire protection and
life safety Standards and the fire protection and life safety systems of the
Hotel are operational, or (ii) retained Franchisor and paid Franchisor the
then-current testing and inspection fee to test and inspect the fire protection
and life safety systems of the Hotel, and such testing and inspection verifies
the Hotel complies with Franchisor’s fire protection and life safety Standards
and the fire protection and life safety systems of the Hotel are operational.
Any such certification must be issued by a third party licensed fire protection
engineer, engineer, or recognized expert consultant on fire and life safety
requirements that has been approved by Franchisor. Franchisor may require that
such certification be issued by a party that has not participated in the design
of the fire protection and life safety systems of the Hotel.

J.          Completion. Franchisee will not be deemed to have satisfied the
requirements of the PIP until Franchisor has confirmed completion.

 

  C-2 

 

 

ATTACHMENT ONE
TO EXHIBIT C
            
PROPERTY IMPROVEMENT PLAN

All items must be completed within twelve (12) months after the Effective Date,
unless otherwise noted with respect to a particular item.

1.0ADA

 

1.1ADA CERTIFICATION REQUIREMENT



.1As required in the Agreement, the attached ADA Certification (see Attachment
A) must be completed and submitted to Franchisor by the Property Improvement
Plan (PIP) completion date.

 

2.0TECHNOLOGY



.1Marriott’s Guestroom Entertainment Platform: All hotels with expiring
television contracts must install this new platform by November 30, 2016. If
your television contract expires within the timeframe of your PIP, you must
install the new Guestroom Entertainment platform to be compliant. For
information on how to install, visit Guestroom Entertainment on MGS or email
guestroomentertainment@marriott.com.



.2Install approved RFID/BLE locks on all doors including, but not limited to,
guestrooms, exterior entrances, fitness, pool, back of house and guest laundry.
Age of lock will determine retrofit strategy or full replacement. Conduct a
hotel site survey with lock vendor to determine if any additional hardware
(upgraded/new on Property Lock PC, handheld lock programmer/lock interrogator,
etc.) is needed to create and deliver Mobile Key. Install (1) Mobile Key Station
(formerly known as KEYosk or Key Printer) near each elevator bank on lobby
level. 0-6 yrs. old: Retrofit required. 6-10 yrs. old: Recommended replacement,
minimum retrofit required. 10+ yrs. old: Required replacement, minimum retrofit
required. – due by 12/31/2017

 

3.0SITE / BUILDING EXTERIOR

 

3.1BUILDING EXTERIOR



.1Repair exterior building finishes to a “like-new” condition.



.2Replace trash receptacles with decorative trash receptacles to be compatible
with main building interior.



.3Verify the condition of all exterior windows, doors, frames, sills, and seal,
and repair/replace as necessary to prevent wind, rain and noise from leaking
into building.



.4Replace all exterior graphics and signage (i.e., monument, building,
directional signs, and parking lot graphics) with current SpringHill Suites by
Marriott brand standard.



.5Reimage exterior and paint exterior (must have approval from Franchisor before
work begins) – due by 12/31/2018.

 



  C-3 

 

 

3.2LANDSCAPING

 

.1Replace all landscaping and submit comprehensive landscaping plan to
Franchisor – due by 12/31/2018.

 

 

3.3BUILDING INTERIOR



.1Complete all requirements of an 18 year renovation per Springhill Suites
Renovation Requirements and product specifications. Due in connection with the
next renovation and update required pursuant to Section 11.1.B. of the Agreement
– due by 12/2018.



MUST ORDER FFE BY: 6/1/2018



MUST BEGIN CONSTRUCTION BY: 10/1/2018



.2Must implement the current SpringHill Suites by Marriott décor package or
submit a custom décor package for Franchisor review and approval prior to
installation.



.3Expand Exercise Room to include additional equipment (all equipment must meet
SpringHill Suites by Marriott brand standard requirements). This may require
encroaching on adjacent room(s), expanding exterior wall, or relocating space to
a new area of the Hotel. Plans must be submitted to Franchisor for approval
prior to beginning work. Expanded Fitness Rooms is now a standard in New Build
prototypes. SpringHill Suites by Marriott brand standards are under review by
Franchisor for existing hotels. An expansion is required in order to keep hotels
competitive in their market – due by 12/31/2018.

 

3.4GUESTROOMS



.1Modify existing divider wall between living and sleeping areas, by creating a
short wall and adding an acrylic accent panel (due in conjunction with next
renovation - December 2018).



.2Convert existing Double Double rooms to Queen Queen rooms – due by 12/31/2018.

 

3.5GUESTROOM BATH



.1Convert tubs to showers in 100% of King and 50% of Double/Double room types
(due in conjunction with next renovation - December 2018).

 

4.0FIRE PROTECTION AND LIFE SAFETY

 

4.1GENERAL



.1Provide documentation that the fire alarm system has been inspected, tested,
and approved within 6 months of the Effective Date.



.2Provide documentation that the sprinkler system has been inspected, tested,
and approved within 6 months of the Effective Date.



.3Provide documentation that the fire alarm system is monitored by a 3rd party
central station that receives signals transmitted from the fire panel within 6
months of the Effective Date.



.4If the property has an emergency generator on site, provide documentation that
it has been recertified within 18 months of the Effective Date.



.5Replace any carbon monoxide detector older than 6 years in age or beyond the
manufacturer’s recommended age within 6 months of the Effective Date.

 

  C-4 

 

 

ATTACHMENT TWO
TO EXHIBIT C
            
ADA CERTIFICATION

(to be completed by Franchisee’s architect, engineer, or ADA consultant)

 

In connection with the SpringHill Suites Seattle Downtown/South Lake Union, WA
(the “Hotel”), I hereby certify to Moody National Yale-Seattle MT, LLC and to
Marriott International, Inc. that:

 

I have used professionally reasonable efforts to ensure that the Hotel complies
with the requirements of the Americans with Disabilities Act (“ADA”), and all
other related or similar state and local laws, regulations, and other
requirements governing public accommodations for persons with disabilities in
effect at the time that this certification is made; and

 

In my professional judgment, the Hotel does in fact comply with such
requirements.

 

  By:           Print Name:           Firm:           Date:  



  C-5 

 



ATTACHMENT THREE
TO EXHIBIT C
            
FIRE & LIFE SAFETY CERTIFICATION

 

(to be completed by Franchisee’s third-party licensed fire protection engineer,
engineer or fire and life safety consultant)

 

In connection with the SpringHill Suites Seattle Downtown/South Lake Union, WA
(the “Hotel”), I hereby certify to Moody National Yale-Seattle MT, LLC and to
Marriott International, Inc. that:

 

I have used professionally reasonable efforts to ensure that the Hotel complies
with Marriott International, Inc.’s Fire Protection and Life Safety Standards in
effect as of the [EFFECTIVE DATE OF AGREEMENT] ; and

 

In my professional judgment, the Hotel does in fact comply with such standards.



  By:           Print Name:           Firm:           Date:  

 

  C-6 

 

 

AMENDMENT TO FRANCHISE AGREEMENT
REQUIRED BY THE STATE OF WASHINGTON

Franchisor and Franchisee, parties to the attached Franchise Agreement (the
“Agreement”), agree to amend the Agreement (the “Amendment”) as follows:

1.          The Director of the Washington Department of Financial Institutions
requires that certain provisions contained in franchise documents be amended to
be consistent with Washington law, including the Washington Franchise Investment
Protection Act, RCW 19.100.010 to 19.100.940 (the “Act”), which provides certain
rights to franchisees. In recognition of the Act, the parties agree that:

a.           The provisions of the Act may supersede the provisions in the
Agreement relating to Franchisee’s relationship with Franchisor, including
provisions relating to renewal, termination and transfer of the franchise. If
the Agreement contains a provision that is inconsistent with the Act, the Act
will control.

 

b.          The Act provides that, if there is a conflict between the Act and a
state law of another state designated as governing in the franchise agreement,
the provisions of the Act will control.

 

c.         The Act contains limitations as to releases or waivers of a
franchisee’s rights under the Act; except that the Act provides that these
limitations do not apply when a release or waiver is executed pursuant to a
negotiated settlement after the franchise agreement is in effect and where the
parties are represented by independent counsel. If there are provisions in the
Agreement that unreasonably restrict or limit rights or remedies under the Act,
those provisions may not be enforceable.

 

2.          Each provision of this to the Agreement will be effective only to
the extent that the jurisdictional requirements of the Washington law applicable
to the provision are met independently of this Amendment to the Agreement. This
Amendment to the Agreement will have no force or effect if such jurisdictional
requirements are not met.

3.          Franchisor reserves the right to challenge the applicability of any
law that declares provisions in the Agreement void or unenforceable. 

{Signatures appear on the following page}

  

 



IN WITNESS WHEREOF, Franchisor and Franchisee have caused this Amendment to the
Agreement to be executed, under seal, as of the Effective Date of the Agreement.



  FRANCHISOR:             MARRIOTT INTERNATIONAL, INC.             By:   (SEAL)
  Name:       Title:            



  FRANCHISEE:             MOODY NATIONAL YALE-SEATTLE MT, LLC             By:  
(SEAL)   Name:       Title:    





 2 

 



GUARANTY

This Guaranty (“Guaranty”) is executed as of ___________, 2016 (“Effective
Date”) by Moody National REIT II, Inc. , a Maryland corporation, and Brett C.
Moody (jointly and severally), (“Guarantor”) for the benefit of Marriott
International, Inc., a Delaware corporation (“Franchisor”).

In consideration of and as an inducement to Franchisor to execute the SpringHill
Suites by Marriott Franchise Agreement dated ____________, 2016 (as such
agreement may be amended, the “Agreement”), between Franchisor and Moody
National Yale-Seattle MT, LLC, a Delaware limited liability company
(“Franchisee”), for the hotel located at 1800 Yale Avenue, Seattle, WA 98101,
Guarantor agrees as follows:

1.          Unconditional Guaranty. Guarantor unconditionally guarantees that
all of Franchisee’s obligations under the Marriott Agreements will be punctually
paid and performed. On default by Franchisee and notice from Franchisor,
Guarantor will immediately make each payment and perform each obligation
required by Franchisee under the Marriott Agreements. Franchisor may extend,
modify or release any indebtedness or obligation of Franchisee, or settle,
adjust or compromise any Claim against Franchisee without notice to Guarantor,
and any such action will not affect the obligations of Guarantor under this
Guaranty.

2.          Waiver of Notices. Guarantor waives (i) notice of any amendment of
any of the Marriott Agreements and (ii) notice of demand for payment or
performance by Franchisee. Guarantor’s guarantee applies to any extension or
renewal of any of the Marriott Agreements. Guarantor unconditionally and
irrevocably waives notice of acceptance of this Guaranty, presentment, demand,
diligence, protest and dishonor or of any other notice to which Guarantor
otherwise might be entitled under Applicable Law.

3.          Obligations of Guarantor.

A.          No Limitations. The obligations of Guarantor under this Guaranty
will not be reduced, limited, terminated, discharged, impaired or otherwise
affected by (i) Franchisee’s failure to pay a fee or provide consideration to
Guarantor for the issuance of this Guaranty; (ii) the occurrence or continuance
of a default under any of the Marriott Agreements; (iii) any assignment of any
of the Marriott Agreements; (iv) any amendment, waiver, consent or other action
taken related to any Marriott Agreement, including any discounts or extensions
of time for payment of any amounts due under any of Marriott Agreement or
extensions of time for the performance of any obligation of Franchisee under any
Marriott Agreement; (v) the voluntary or involuntary liquidation, sale or other
disposition of all or any portion of Franchisee’s assets, or the receivership,
insolvency, bankruptcy, reorganization or similar proceedings affecting
Franchisee or its assets or the release or discharge of Franchisee from any of
its obligations under any Marriott Agreement; or (vi) any change of
circumstances, whether or not foreseeable, and whether or not any such change
could affect the risk of Guarantor.

B.          Changes to the Marriott Agreements. Any modifications, amendments,
waivers or consents to the Marriott Agreements may be agreed to or granted
without the approval or consent of Guarantor.

4.          Payment and Performance. This Guaranty constitutes a guaranty of
payment and performance and not of collection. Guarantor waives any right to
require Franchisor to proceed, by way of set-off or otherwise, against (i)
Franchisee; (ii) any assets of Franchisee; (iii) any assets of Franchisee held
by any Person as security; or (iv) any other guarantor.

  

 



5.          Preferences or Other Return Payments. This Guaranty will continue to
be effective or be reinstated, as the case may be, if at any time payment under
any of the Marriott Agreements is rescinded or must otherwise be restored or
returned by Franchisor due to the insolvency, bankruptcy or reorganization of
Franchisee or Guarantor, all as though such payment had never been made.

6.          Notices. All notices and other communications will be: (i) in
writing; (ii) delivered by hand with receipt, or by courier service with
tracking capability; and (iii) addressed as provided below or at any other
address designated in writing by Guarantor. Any notice will be deemed received
(i) when delivery is received or first refused, if delivered by hand or (ii) one
day after posting of such notice, if sent via overnight courier.

7.          Joint and Several Liability. If more than one Person has executed
this Guaranty as a Guarantor, the liability of each Guarantor will be joint,
several and primary.

8.          Death of Guarantor. On the death of any individual Guarantor, the
estate of such Guarantor will be bound by this Guaranty but only for defaults
and obligations existing at the time of death. In such event, the obligations of
any other Guarantors will continue in full force and effect.

9.          Existence; Authorization; Prior Representations.

A.          Existence. Each Guarantor that is not an individual represents and
warrants that it: (i) is duly formed, validly existing and in good standing
under the laws of the jurisdiction of its formation and (ii) has, and will
continue to have, the ability to perform its obligations under this Guaranty.

B.          Authorization. Each Guarantor represents and warrants that the
execution and delivery of this Guaranty and the performance of its obligations
under this Guaranty: (i) have been duly authorized; (ii) do not and will not
violate, contravene or result in a default or breach of (a) any Applicable Law,
(b) its governing documents or (c) any agreement, commitment or restriction
binding on the relevant party; and (iii) do not require any consent that has not
been properly obtained by the relevant party.

C.          Prior Representations. Guarantor represents and warrants that all of
the information in the application and provided in the Marriott Agreements, was
true as of the time made and is true as of the Effective Date, regardless of
whether such representations and warranties were provided by Franchisee or
another Person.

D.          Restricted Persons. Guarantor represents that neither Guarantor nor
any of its Affiliates (including their directors and officers), the
Interestholders or the funding sources for any of them, is a Restricted Person.

10.          Governing Law; Jurisdiction. This Guaranty will be construed under
and governed by Maryland law which law will prevail if there is any conflict of
law. Guarantor expressly and irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of Maryland for the purpose of any
Dispute relating to this Guaranty. So far as is permitted under Maryland law,
this consent to personal jurisdiction will be self-operative.

11.          Costs of Enforcement. Guarantor agrees to pay all costs, including
reasonable legal fees, incurred by Franchisor and its Affiliates to enforce or
protect any rights or to collect any amounts due under this Guaranty or any
other Marriott Agreement.

  2 

 



12.          WAIVER OF PUNITIVE DAMAGES. EACH OF GUARANTOR AND FRANCHISOR
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO CLAIM OR RECEIVE
PUNITIVE DAMAGES IN ANY DISPUTE RELATED TO THIS GUARANTY, THE RELATIONSHIP OF
THE PARTIES OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

13.          WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND FRANCHISOR ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY DISPUTE RELATED TO
THIS GUARANTY, THE RELATIONSHIP OF THE PARTIES OR ANY ACTIONS OR OMISSIONS IN
CONNECTION WITH THE ABOVE.

14.          Counterparts. This Guaranty may be executed in any number of
counterparts, each of which will be deemed an original and all of which
constitute one and the same instrument. Delivery of an executed signature page
by electronic transmission is as effective as delivery of an original signed
counterpart.

15.          Definitions. All capitalized terms not defined in this Guaranty
have the meaning stated in the Agreement.

16.          Waiver. Franchisor’s failure to exercise any right or to insist on
compliance by Guarantor with any provision of this Guaranty will not constitute
a waiver of Franchisor’s right to demand later full compliance with any
provision of this Guaranty.

17.          Amendments. This Guaranty may only be amended in a written document
that has been duly executed by the parties and may not be amended by conduct
manifesting assent, and each party is put on notice that any individual
purporting to amend this Guaranty by conduct manifesting assent is not
authorized to do so.

18.          Survival. The provisions of Sections 1, 7, 10, 11, 12 and 13 will
survive the expiration or termination of the Agreement.

{Signatures appear on the following page}

  3 

 



IN WITNESS WHEREOF, Guarantor has executed this Guaranty, under seal, as of the
Effective Date.

  GUARANTOR:             MOODY NATIONAL REIT II, INC.             By:   (SEAL)  
Name:       Title:                   (SEAL)   Brett C. Moody, an Individual  

               

ADDRESS FOR NOTICES TO GUARANTOR:

 

6363 Woodway Drive, Suite 110

Houston, TX 77057

Marriott@moodynational.com



  4 

 

 

MANAGEMENT COMPANY ACKNOWLEDGMENT

 

This Management Company Acknowledgment (this “Acknowledgment”) is executed on
__________, 2016 (“Effective Date”) by Marriott International, Inc., a Delaware
corporation (“Franchisor”), Moody National Yale-Seattle MT, LLC, a Delaware
limited liability company (“Franchisee”) and Moody National Hospitality
Management, LLC, a Texas limited liability company (“Management Company”).

 

RECITAL

 

Management Company has entered into an agreement (“Management Agreement”) with
Franchisee to operate the hotel located at 1800 Yale Avenue, Seattle, WA 98101
(the “Hotel”), under the SpringHill Suites by Marriott Franchise Agreement dated
__________, 2016 (as such agreement may be amended, the “Agreement”) between
Franchisor and Franchisee.

 

NOW, THEREFORE, in consideration of the promises in this Acknowledgment and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.          Franchisor’s Consent.

 

A.          Consent and Grant. Franchisor consents to the operation of the Hotel
by Management Company on behalf of Franchisee and grants to Management Company
the right to use the System to operate the Hotel in compliance with the
Standards, this Acknowledgment and the Agreement. Franchisor’s consent is
personal to Management Company, and this Acknowledgment is not assignable by
Franchisee or Management Company. Such consent and grant will terminate without
notice to Management Company on: (i) the expiration or termination of the
Agreement; (ii) the execution of another management company acknowledgment with
respect to the Hotel by Franchisor, Franchisee and another management company;
or (iii) the execution of an amendment to the Agreement consenting to the
operation of the Hotel by Franchisee.

 

B.          Change in Circumstances. If there is a change in Control of
Management Company or if Management Company becomes a Competitor (or an
Affiliate of a Competitor) or a Restricted Person (or an Affiliate of a
Restricted Person) or if Management Company becomes the principal operator for a
Competitor or if there is a material adverse change to the financial condition
or operational capacity of Management Company, Franchisee will promptly notify
Franchisor of any such change. In such circumstance, Management Company will be
subject to the consent process under the Agreement as if it were a new operator
of the Hotel.

 

C.          Withdrawal of Consent. If Management Company breaches any provision
of the Agreement, Franchisor may withdraw its consent for Management Company to
operate the Hotel.

 

2.          Management Company Representations. Management Company represents
and warrants to Franchisor that: (i) neither it nor any Person that controls
Management Company has been convicted of a Serious Crime; (ii) neither
Management Company nor any Affiliate of Management Company is a Competitor;
(iii) the Management Agreement is valid, binding and enforceable, contains no
terms that may cause a breach of the Agreement and is for a term of not less
than five years; and (iv) neither Management Company nor any Affiliate of
Management Company is a Restricted Person.

 





 

 

3.          Management Company and Franchisee Acknowledgments. Management
Company and Franchisee acknowledge that:

 

A.          Management Company will have the exclusive authority and
responsibility for the day-to-day management of the Hotel on behalf of
Franchisee. The general manager of the Hotel will be an employee of Management
Company and devote his or her full time and attention to the management and
operation of the Hotel and will have successfully completed Franchisor’s
mandatory management training program required by the Standards. Management
Company will promptly inform Franchisor whenever it hires a general manager. In
addition to the general manager, the other department managers of the Hotel will
be employees of the Management Company, while other staff at the Hotel may be
employed by Franchisee;

 

B.          Management Company will operate the Hotel in strict compliance with
the Standards. Management Company will comply with the terms of the Agreement
for the management and operation of the Hotel, including those related to
Intellectual Property, as if Management Company had executed the Agreement as
“Franchisee.” Management Company, however, will have no rights under the
Agreement except as stated in this Acknowledgment and such rights do not
constitute a franchise or license to Management Company. If Franchisee delegates
the insurance obligations under the Agreement to Management Company, Management
Company will satisfy such obligations. Management Company will comply with
Applicable Law;

 

C.          Franchisor may enforce directly against Management Company all terms
in the Agreement regarding Intellectual Property and the management and
operation of the Hotel (including insurance, if such obligations have been
delegated to Management Company). Franchisor will have the right to seek and
obtain all remedies against the Management Company available at law and in
equity for Management Company’s failure to comply with the terms of this
Acknowledgment, in addition to any remedies Franchisor may have against
Franchisee;

 

D.          Management Company assigns, and will cause each of its employees or
independent contractors who contributed to System modifications to assign, to
Franchisor, in perpetuity throughout the world, all rights, title and interest
(including the entire copyright and all renewals, reversions and extensions of
such copyright) in and to such System modifications. Except to the extent
prohibited by Applicable Law, Management Company waives, and will cause each of
its employees or independent contractors who contributed to System modifications
to waive, all “moral rights of authors” or any similar rights in such System
modifications (for purposes of this Section 3, “modifications” includes any
derivatives and additions);

 

E.          Management Company will execute or cause to be executed and deliver
to Franchisor, any documents, and take any actions required by Franchisor to
protect the title in any System modifications;

 

F.          Any default under the Agreement caused solely by Management Company
will constitute a default under the Management Agreement, and Franchisee will
have the right to terminate the Management Agreement;

 

G.          Franchisee and Management Company will not modify the Management
Agreement in any way that is inconsistent with the Agreement or this
Acknowledgment;

 

H.          Franchisee will not allow the Management Agreement to expire or
terminate the Management Agreement without providing Franchisor at least 30
days’ notice, unless Franchisee needs to remove Management Company on an
expedited basis due to theft, fraud or other material defaults of Management
Company or a default under the Agreement caused by Management Company; and

 



2

 

 

I.          Management Company will perform the day-to-day operations of the
Hotel. Franchisor may communicate directly with Management Company and the
managers at the Hotel about day-to-day operations of the Hotel and Franchisor
may rely on such statement of the managers and the Management Company.
Franchisor will under no circumstances direct or control such Hotel operations.

 

4.          Existence. Each party represents and warrants that it: (i) is duly
formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation; and (ii) has and will continue to have the
ability to perform its obligations under this Acknowledgment.

 

5.          Authorization. Each party represents and warrants that the execution
and delivery of this Acknowledgment and the performance of its obligations under
this Acknowledgment: (i) have been duly authorized, (ii) do not and will not
violate, contravene or result in a default or breach of (a) any Applicable Law,
(b) its governing documents or (c) any agreement, commitment or restriction
binding on the relevant party; and (iii) do not require any consent that has not
been properly obtained by the relevant party. Each of Management Company and
Franchisee represents that it has the right to perform its obligations under
this Acknowledgment as of the Effective Date and covenants that it will continue
to have such right as long as this Acknowledgment remains in effect.

 

6.          Controlling Agreement. If any provision of the Agreement or this
Acknowledgment conflicts with the Management Agreement, the provision of the
Agreement or this Acknowledgment will control.

 

7.          No Release. Franchisee will remain responsible for the performance
of all obligations under the Agreement. This Acknowledgment will not release
Franchisee from any liability or obligation under the Agreement.

 

8.          Definitions. All capitalized terms not defined in this
Acknowledgment have the meaning stated in the Agreement.

 

9.          Counterparts. This Acknowledgment may be executed in any number of
counterparts, each of which will be deemed an original and all of which
constitute one and the same instrument. Delivery of an executed signature page
by electronic transmission is as effective as delivery of an original signed
counterpart.

 

10.          Governing Law. This Acknowledgment will be construed under and
governed by the Maryland law, which law will prevail if there is any conflict of
law. Management Company expressly and irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of Maryland for the purpose of any
Dispute related to this Acknowledgment. So far as permitted under Maryland law,
this consent to personal jurisdiction will be self-operative.

 

11.          Management Company’s Address. Management Company’s mailing address
is provided on the signature page. Management Company agrees to provide notice
to both Franchisee and Franchisor if there is any change in Management Company’s
mailing address.

 

12.          Partial Invalidity. If any term of this Acknowledgment, or its
application to any Person or circumstance, is invalid or unenforceable at any
time or to any extent, then (i) the remainder of this Acknowledgment, or the
application of such term to Persons or circumstances other than those as to
which it is held invalid or unenforceable, will not be affected and each term of
this Acknowledgment will be valid and enforced to the fullest extent permitted
by Applicable Law; and (ii) Franchisor, Franchisee and Management Company will
negotiate in good faith to modify this Acknowledgment to implement their
original intent as closely as possible in a mutually acceptable manner.

 



3

 

 

13.          No Third-Party Beneficiary. Nothing in this Acknowledgment is
intended to create any third-party beneficiary or give any rights or remedies to
any Person other than Franchisor and its permitted successors and assigns.

 

14.          Equitable Relief. Franchisor is entitled to injunctive or other
equitable relief, including restraining orders and preliminary injunctions, in
any court of competent jurisdiction for any threatened or actual material breach
of this Acknowledgment or non-compliance with the Standards. Franchisor is
entitled to such relief without the necessity of proving the inadequacy of money
damages as a remedy, without the necessity of posting a bond and without waiving
any other rights or remedies.

 

15.          WAIVER OF PUNITIVE DAMAGES. EACH OF MANAGEMENT COMPANY, FRANCHISEE
AND FRANCHISOR ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO
CLAIM OR RECEIVE PUNITIVE DAMAGES IN ANY DISPUTE RELATED TO THE HOTEL, THIS
ACKNOWLEDGMENT, THE RELATIONSHIP OF THE PARTIES OR ANY ACTIONS OR OMISSIONS IN
CONNECTION WITH ANY OF THE ABOVE.

 

16.          WAIVER OF JURY TRIAL. EACH OF MANAGEMENT COMPANY, FRANCHISEE AND
FRANCHISOR ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY DISPUTE RELATED TO THE HOTEL, THIS ACKNOWLEDGMENT, THE RELATIONSHIP OF THE
PARTIES OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

 

17.          Costs of Enforcement. If either party initiates any legal or
equitable action to protect its rights under this Acknowledgment or other
Marriott Agreements, the prevailing party is entitled to recover its costs,
including reasonable legal fees.

 

18.          Entire Agreement. This Acknowledgment and the Marriott Agreements
are fully integrated and contain the entire agreement between the parties as it
relates to the Hotel and the Approved Location and supersede all prior
understandings and writings.

 

19.          Amendments. This Acknowledgment may only be amended in a written
document that has been duly executed by the parties and may not be amended by
conduct manifesting assent, and each party is put on notice that any individual
purporting to amend this Acknowledgment by conduct manifesting assent is not
authorized to do so.

 

20.          Survival. The terms of Sections 3, 14, 15, 16 and 17 survive
expiration or termination of this Acknowledgment and, to the extent applicable
to Management Company, Section 27.8 of the Agreement.

 

{Signatures appear on the following page}

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Acknowledgment, under seal,
as of the Effective Date.

          FRANCHISOR:           MARRIOTT INTERNATIONAL, INC.         By:  
(SEAL)   Name:     Title:           FRANCHISEE:           MOODY NATIONAL
YALE-SEATTLE MT, LLC         By:   (SEAL)   Name:     Title:          
MANAGEMENT COMPANY:         MOODY NATIONAL HOSPITALITY MANAGEMENT, LLC        
By:   (SEAL)   Name:     Title:  



 

ADDRESS FOR MANAGEMENT COMPANY:

 

6363 Woodway Dr., Suite 110

Houston, TX 77057

Marriott@moodynational.com 

 

5

 

 

ELECTRONIC SYSTEMS LICENSE AGREEMENT

 

This Electronic Systems License Agreement (this “License Agreement”) is executed
on ___________, 2016 (the “Effective Date”) between Marriott International, Inc.
(“Franchisor”) and Moody National Yale-Seattle MT, LLC (“Franchisee”).

 

RECITALS

 

A.          As of the Effective Date, Franchisor and Franchisee have entered
into a SpringHill Suites by Marriott franchise agreement (the “Franchise
Agreement”) to operate the Hotel located at 1800 Yale Avenue, Seattle, WA 98101
under the System.

 

B.          Franchisee is required to use the Electronic Systems that are made
available under this License Agreement for the operation of the Hotel under the
Franchise Agreement.

 

NOW, THEREFORE, in consideration of the promises in this License Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Franchisor and Franchisee agree as follows:

 

1.          Limited Grant. Franchisor grants to Franchisee a limited,
non-exclusive license to use the Electronic Systems. Franchisee acknowledges
that the Electronic Systems may be modified, enhanced, replaced or may become
obsolete, and that new Electronic Systems may be created to meet the needs of
the System and continual changes in technology.

 

2.          Term. The term of this License Agreement begins on the Effective
Date and ends on expiration or termination of the Franchise Agreement. For each
Electronic System, the license begins on the date it is installed and ends on
this License Agreement’s termination or when such Electronic System is no longer
used as part of the System for operating the Hotel.

 

3.          Ownership of the Electronic Systems. The Electronic Systems that are
proprietary to Franchisor or third-party vendors, as applicable, will remain
their sole property, and Franchisee will not contest such ownership.

 

4.          Support Services. Franchisor will use commercially reasonable
efforts to maintain and support the Electronic Systems (the “Support Services”)
during the term of this License Agreement. The Support Services may be provided
by Franchisor or third-party vendors.

 

5.          Fees and Costs. Franchisee will pay the fees and costs for the
Electronic Systems as provided in the Franchise Agreement.

 

6.          Use of the Electronic Systems. Franchisee will use the Electronic
Systems exclusively for operating the Hotel under the Franchise Agreement.

 

7.          Confidentiality Obligations. Franchisee will treat the Electronic
Systems as Confidential Information under the Franchise Agreement. Franchisee
will ensure that only authorized Persons have access to the Electronic Systems
and that the Electronic Systems are only used for their intended purpose.
Franchisee will not, without the consent of Franchisor or any applicable
third-party vendor, copy, reverse engineer, modify or provide unauthorized
access to the Electronic Systems or any of its components. Franchisee will not
attempt to disregard or circumvent any measures used by Franchisor to safeguard
the Electronic Systems and the Intellectual Property.

 





 

 

8.          Suspension. Franchisor reserves the right to suspend Franchisee’s
access to any Electronic System in order to protect the Intellectual Property or
the intellectual property of third-party vendors.

 

9.          Third-Party Vendors. Franchisee will comply with the terms of any
license for any of the Electronic Systems provided by a third-party vendor. Any
third-party vendor will have the right to enforce such terms directly against
Franchisee. Franchisor will have no liability for Franchisee’s use of any
Electronic System provided by a third-party vendor. Franchisee may be required
to execute agreements with third-party vendors in order to obtain access to
certain Electronic Systems.

 

10.          Preferred Vendors. Franchisor may designate a third-party vendor of
the Electronic Systems as a preferred vendor and require Franchisee to use the
Electronic Systems provided by the preferred vendor.

 

11.          NO ENDORSEMENT OR WARRANTY. FRANCHISOR DOES NOT ENDORSE OR MAKE ANY
REPRESENTATION OR WARRANTY ABOUT ANY ELECTRONIC SYSTEM PROVIDED BY THIRD-PARTY
VENDORS, INCLUDING PREFERRED VENDORS. FRANCHISOR PROVIDES THE ELECTRONIC SYSTEMS
AND THE SUPPORT SERVICES ON AN AS-IS BASIS. FRANCHISOR DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND CUSTOM OR USAGE IN THE TRADE, RELATED TO
FRANCHISEE’S USE OF THE ELECTRONIC SYSTEMS AND THE SUPPORT SERVICES.

 

12.          Limitation on Liability. Franchisor is not liable for any loss or
damage arising out of the use or failure of any Electronic Systems or Support
Services, including corruption or loss of data, and Franchisee waives any right
to, or claim of, any direct, exemplary, incidental, indirect, special,
consequential or other similar damages (including loss of profits) in connection
with the use, inability to use, breach or failure of any Electronic Systems or
Support Services, even if Franchisor has been advised of the possibility of such
damage, breach or failure. To the extent permissible, Franchisor will use
reasonable efforts to make available for Franchisee any warranties or other
similar protections provided by Franchisor’s vendors with respect to the
Electronic Systems.

 

13.          Indemnification. Franchisee will indemnify, defend and hold
harmless Franchisor and its Affiliates (and each of their respective
predecessors, successors, assigns, current and former directors, officers,
shareholders, subsidiaries, employees and agents), against all Claims and
Damages, including allegations of negligence by such Persons, to the fullest
extent permitted by Applicable Law, arising from or related to Franchisee’s use
of the Electronic Systems or any failure by Franchisee to comply with this
License Agreement. Franchisee’s obligations in this Section are incorporated
into Franchisee’s indemnification obligations in the Franchise Agreement.

 

14.          Software License Rights Upon Termination. The Software that
Franchisee will purchase through Franchisor is generally not assignable to
Franchisee upon termination of this License Agreement (“Non-Assignable
Software”). When this License Agreement terminates, Franchisee will not have any
right to use the Non-Assignable Software. At Franchisee’s request, Franchisor
will use reasonable efforts to facilitate the assignment of any Software that is
assignable (“Assignable Software”). On termination of this License Agreement,
Franchisee will delete both Assignable Software and Non-Assignable Software
obtained through Franchisor. Franchisee may reinstall Assignable Software using
copies obtained by Franchisee directly from the applicable vendor.

 



2

 

 

15.          Governing Law. This License Agreement takes effect upon its
acceptance and execution by Franchisor in Maryland and will be construed under
and governed by Maryland law, which law will prevail if there is any conflict of
law.

 

16.          WAIVER OF PUNITIVE DAMAGES. EACH OF FRANCHISEE AND FRANCHISOR
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO CLAIM OR RECEIVE
PUNITIVE DAMAGES IN ANY DISPUTE RELATED TO THE HOTEL, THE MARRIOTT AGREEMENTS,
THE RELATIONSHIP OF THE PARTIES OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH
ANY OF THE ABOVE. NOTHING IN THIS SECTION 16 LIMITS FRANCHISEE’S OBLIGATIONS
UNDER SECTION 13.

 

17.          WAIVER OF JURY TRIAL. EACH OF FRANCHISEE AND FRANCHISOR ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY DISPUTE RELATED TO
THE HOTEL, THE MARRIOTT AGREEMENTS, THE RELATIONSHIP OF THE PARTIES OR ANY
ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

 

18.          Notices. All notices and other communications under this License
Agreement will be in writing and will be delivered as provided in the Franchise
Agreement.

 

19.          Counterparts. This License Agreement may be executed in any number
of counterparts, each of which will be deemed an original and all of which
constitute one and the same instrument. Delivery of an executed signature page
by electronic transmission is as effective as delivery of an original signed
counterpart.

 

20.          Construction and Interpretation.

 

A.          Partial Invalidity. If any term of this License Agreement, or its
application to any Person or circumstance, is invalid or unenforceable at any
time or to any extent, then: (i) the remainder of this License Agreement, or the
application of such term to Persons or circumstances except those as to which it
is held invalid or unenforceable, will not be affected and each term of this
License Agreement will be valid and enforced to the fullest extent permitted by
Applicable Law; and (ii) Franchisor and Franchisee will negotiate in good faith
to modify this License Agreement to implement their original intent as closely
as possible in a mutually acceptable manner.

 

B.          Non-Exclusive Rights and Remedies. No right or remedy of Franchisor
or Franchisee under this License Agreement is intended to be exclusive of any
other right or remedy under this License Agreement at law or in equity.

 

C.          No Third-Party Beneficiary. Nothing in this License Agreement is
intended to create any third-party beneficiary or give any rights or remedies to
any Person other than Franchisor or Franchisee and their respective permitted
successors and assigns.

 

D.          Actions from Time to Time. When this License Agreement permits
Franchisor to take any action, exercise discretion or modify the System,
Franchisor may do so from time to time.

 

E.          Interpretation of Agreement. Franchisor and Franchisee intend that
this Agreement excludes all implied terms to the maximum extent permitted by
Applicable Law. Headings of Sections are for convenience and are not to be used
to interpret the Sections to which they refer. Words indicating the singular
include the plural and vice versa as the context may require. References that a
Person “will” do something mean the Person has an obligation to do such thing.
References that a Person “may” do something mean a Person has the right, but not
the obligation, to do so. References that a Person “may not” and “will not” do
something mean a Person is prohibited from doing so.

 



3

 

 

F.          Definitions. All capitalized terms not defined in this License
Agreement have the meaning stated in the Franchise Agreement.

 

21.          Entire Agreement. This License Agreement and the Marriott
Agreements are fully integrated and contain the entire agreement between the
parties as it relates to the Hotel and the Approved Location and supersede all
prior understandings and writings.

 

22.          Amendments. This License Agreement may only be amended in a written
document that has been duly executed by the parties and may not be amended by
conduct manifesting assent, and each party is put on notice that any individual
purporting to amend this License Agreement by conduct manifesting assent is not
authorized to do so.

 

23.          Survival. The provisions of Sections 3, 7, 11, 12, 13, 14, 15, 16,
17 and 20 will survive expiration or termination of this License Agreement. 

 

{Signatures appear on the following page}

 

4

 

 

IN WITNESS WHEREOF, Franchisor and Franchisee have caused this License Agreement
to be executed, under seal, as of the Effective Date.



          FRANCHISOR:           MARRIOTT INTERNATIONAL, INC.         By:  
(SEAL)   Name:     Title:           FRANCHISEE:           MOODY NATIONAL
YALE-SEATTLE MT, LLC         By:   (SEAL)   Name:     Title:  

 

 

5

 

 

OWNER AGREEMENT

 

This Owner Agreement (“Agreement”) is executed on ________, 2016 (the “Effective
Date”), by Marriott International, Inc., a Delaware corporation (“Franchisor”),
Moody National Yale-Seattle MT, LLC, a Delaware limited liability company
(“Franchisee”), and Moody National Yale-Seattle Holding, LLC, a Delaware limited
liability company (“Owner”).

 

RECITALS

 

A.          Franchisor and Franchisee are parties to the SpringHill Suites by
Marriott Franchise Agreement dated ____________, 2016 (the “Franchise
Agreement”) relating to the Hotel, a copy of which is attached as Exhibit C.

 

B.          Franchisee and Owner have entered into a lease (the “Lease”).
Franchisee will lease the Hotel from Owner and will operate the Hotel as a
System Hotel.

 

NOW, THEREFORE, in consideration of the promises in this Agreement and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

1.          ACKNOWLEDGMENTS AND COMPLIANCE

 

1.1          Acknowledgments. Owner acknowledges that:

 

A.           Franchisor has granted to Franchisee a limited, non-exclusive
license to use the Proprietary Marks and the System to operate the Hotel as a
System Hotel under the terms of the Franchise Agreement for the Term;

 

B.          Franchisee is obligated to operate the Hotel as a System Hotel for
the Term; and

 

C.           Owner will benefit from the operation of the Hotel as a System
Hotel.

 

1.2          Compliance; Confidential Information.

 

A.          Compliance. If Owner has undertaken such obligations in the Lease,
Owner will develop, construct and maintain the Hotel in strict compliance with
the Marriott Agreements and the Standards as if Owner had executed the Franchise
Agreement as “Franchisee.” Owner will procure the insurance required under the
Franchise Agreement if it is not obtained by Franchisee. Owner will comply with
Applicable Law. Owner, however, will not be responsible for the operation of the
Hotel or payment obligations under the Franchise Agreement.

 

B.          Confidential Information. Owner will maintain the confidentiality of
any Confidential Information in compliance with Section 12 of the Franchise
Agreement. Owner will obtain no other rights to use the Intellectual Property or
to operate the Hotel as a System Hotel.

 

C.          Not a Franchise or License. This Agreement does not constitute a
separate franchise or license to Owner.

 

2.          TERM.

 

The term of this Agreement will begin on the Effective Date and will expire at
the end of the Term of the Franchise Agreement unless this Agreement is
terminated earlier. If the Franchise Agreement is renewed or extended, this
Agreement will automatically be extended to expire at the end of the renewal
Term or extended Term of the Franchise Agreement.

 





 

 

3.          PROVISIONS OF THE LEASE.

 

The following terms will be considered incorporated into the Lease. If the Lease
has inconsistent terms, the terms below will control:

 

A.          Possession and Control. Franchisee will have exclusive possession of
the Hotel and exclusive control of the day-to-day operations of the Hotel for a
term that is no shorter than the Term.

 

B.          Compliance with Franchise Agreement. The Hotel will be operated in
compliance with the Franchise Agreement, and the Franchise Agreement will
control in case of conflict with the Lease.

 

4.          OWNER’S OBLIGATION TO CURE DEFAULTS UNDER FRANCHISE AGREEMENT.

 

Franchisor will copy Owner on any notice of default issued to Franchisee under
the Franchise Agreement. Owner must cure such default on behalf of Franchisee
during the cure period stated in the default notice.

 

5.          RIGHTS AND OBLIGATIONS ON TERMINATION OF FRANCHISE AGREEMENT

 

5.1          New Franchise Agreement or Management Agreement. On Franchisor’s
request, and if Franchisor terminates the Franchise Agreement due to a default
that is not caused by Owner, Owner will elect to either:

 

A.           enter into (or cause a substitute franchisee to enter into) a new
franchise agreement with Franchisor, in which case Owner (or such substitute
franchisee) will execute such agreement, together with any related agreements
required by Franchisor, to be effective on the date of the termination of the
Franchise Agreement (“New Franchise Agreement”). The New Franchise Agreement
will be in a form contained in the then-current Disclosure Document, except that
(a) the Franchise Fees will be the same as in the Franchise Agreement; and (b)
the term will be the remaining Term of the Franchise Agreement; or

 

B.          enter into a management agreement with an Affiliate of Franchisor,
in which case Owner will execute such agreement, together with any related
agreements required by Franchisor, to be effective on the date of the
termination of the Franchise Agreement (“Management Agreement”). The Management
Agreement will be in Franchisor’s standard form and the term will be equal to or
longer than the remaining Term of the Franchise Agreement.

 

Owner will notify Franchisor of its election under this Section within 30 days
of the date Owner receives the notice of termination of the Franchise Agreement
and will enter into the applicable agreement within 30 days of its election. If
the Franchise Agreement is terminated before a New Franchise Agreement or a
Management Agreement is signed, Owner will execute a short-term agreement to
operate the Hotel under the terms and conditions of the Franchise Agreement on
an interim basis until the New Franchise Agreement or Management Agreement is
executed.

 

5.2          Qualifications for a New Franchise Agreement. To obtain a New
Franchise Agreement, the franchisee must be, as determined by Franchisor in its
sole discretion: (i) financially capable and responsible; (ii) sufficiently
qualified in managerial skills and operational capacity (unless a third party
management company consented to by Franchisor will operate the Hotel); and (iii)
able to perform the obligations of the New Franchise Agreement. Such franchisee
will provide Franchisor all information reasonably requested to determine that
it meets Franchisor’s then-current qualifications for franchisees of System
Hotels.

 



2

 

 

5.3          Additional Obligations. If Franchisor does not make a request under
Section 5.1 to continue the relationship with Owner, after termination of this
Agreement and the Franchise Agreement, Owner and Franchisee will be obligated,
jointly and severally, to remove the Hotel from the System, pay all amounts due,
including liquidated damages and comply with the post-termination obligations in
Section 9 of this Agreement and Section 20 of the Franchise Agreement.
Franchisor may enforce the Franchise Agreement directly against Owner as if
Owner were the Franchisee under the Franchise Agreement.

 

6.          RIGHTS AND OBLIGATIONS ON TERMINATION OF THE LEASE

 

If Owner terminates the Lease due to a default by Franchisee, Owner and
Franchisor will proceed in accordance with Section 5. However, if there is a
dispute between Owner and Franchisee about the termination of the Lease, and
Franchisee retains possession of the Hotel, Franchisor may permit Franchisee to
continue to operate the Hotel under the Franchise Agreement as long as it
retains possession. Franchisor’s rights under this Agreement will be reserved
pending resolution of the dispute between Owner and Franchisee.

 

7.          TRANSFERS

 

7.1          Owner’s Transfer Rights. Owner agrees that its rights and duties in
this Agreement are personal to Owner, and that Franchisor entered into this
Agreement in reliance on the business skill, financial capacity and character of
Owner and its Affiliates and their principals. Given that Owner may obtain a
franchise under Section 5, the Hotel or any Ownership Interest in Owner, a
Control Affiliate or the Hotel, may be Transferred only in accordance with
Section 17 of the Franchise Agreement, as if Owner were “Franchisee.” This
Agreement may not be Transferred without Franchisor’s prior consent.

 

7.2          Competitor Right of First Refusal. Owner acknowledges that
Franchisor’s rights under Section 17.5.A. of the Franchise Agreement are rights
in real estate. Franchisor may record such interest in the appropriate real
estate records of the jurisdiction where the Hotel is located, and Owner will
cooperate in such filing. Owner agrees that damages are not an adequate remedy
if Owner breaches its obligations under this Section, and Franchisor will be
entitled to injunctive relief if available without proving the inadequacy of
money damages as a remedy and without posting a bond. If this Agreement is
terminated and Franchisor’s rights under this Section are no longer in effect,
on request, Franchisor will execute a termination of such interest.

 

7.3          Transfers by Franchisor.

 

A.          Transfer to Affiliates. Franchisor may Transfer this Agreement to
any of its Affiliates that assume Franchisor’s obligations to Owner and is
reasonably capable of performing Franchisor’s obligations, without prior notice
to, or consent of, Owner.

 

B.          Transfer to Other Persons. Franchisor may Transfer this Agreement to
any Person that assumes Franchisor’s obligations to Owner, is reasonably capable
of performing Franchisor’s obligations, and acquires substantially all of
Franchisor’s rights for System Hotels, without prior notice to, or consent of,
Owner. Owner agrees that any such Transfer will constitute a release of
Franchisor and a novation of this Agreement.

 



3

 

 

C.          Franchisor’s Successors and Assigns. This Agreement will be binding
on and inure to the benefit of Franchisor and its permitted successors and
assigns.

 

8.          DEFAULTS AND TERMINATION

 

8.1          Immediate Termination.

 

A.          Defaults Applicable to Owner under Franchise Agreement. If Owner
would be in default under Section 19.1 of the Franchise Agreement as if Owner
were “Franchisee,” then Owner will be in default and Franchisor may terminate
this Agreement without providing Owner any opportunity to cure the default. This
termination is effective on notice to Owner or on the expiration of any notice
or cure period given by Franchisor in its sole discretion or required by
Applicable Law.

 

B.          Defaults under Franchise Agreement Caused by Owner. If Franchisor
terminates the Franchise Agreement based on a default that is caused by an act
or omission of Owner, Franchisor may, on notice to Owner and without further
action, immediately terminate this Agreement and the Hotel’s relationship with
the System and require Owner to comply with Section 9.

 

8.2          Default with Opportunity to Cure.

 

A.          Defaults Applicable to Owner under Franchise Agreement. Owner will
be in default and Franchisor may terminate this Agreement for the events listed
in Section 19.2 of the Franchise Agreement to the extent such default is
applicable to Owner, if after 30 days’ notice of default (or such greater number
of days given by Franchisor in its sole discretion or as required by Applicable
Law), Owner fails to cure the default as specified in the notice.

 

B.          Defaults under this Agreement. Owner will be in default and
Franchisor may terminate this Agreement if Owner fails to cure any default under
this Agreement after 30 days’ notice of default (or such greater number of days
given by Franchisor in its sole discretion or as required by Applicable Law).

 

9.          POST-TERMINATION OBLIGATIONS OF OWNER

 

If the Franchise Agreement and this Agreement are terminated and Franchisee
fails to perform any post-termination obligation under the Franchise Agreement,
Franchisor may enforce the Franchise Agreement directly against Owner as if
Owner were “Franchisee,” and Owner will perform, or cause to be performed, all
post-termination obligations of Franchisee under Section 20.1.A of the Franchise
Agreement.

 

10.          CONDEMNATION AND CASUALTY

 

A.          Condemnation. Owner will promptly notify Franchisor if it receives
notice of any proposed taking of any portion of the Hotel by eminent domain,
condemnation, compulsory acquisition or similar proceeding by any governmental
authority, and will cause the Hotel to be restored and reopened if and as
required under Section 21.1 of the Franchise Agreement. Franchisor will be
entitled to receive a fair and reasonable portion of any condemnation award as
provided under Section 21.1 of the Franchise Agreement.

 

B.          Casualty. Owner will promptly notify Franchisor if the Hotel is
damaged by any casualty, and will cause the Hotel to be renovated and reopened
if and as required under Section 21.2 of the Franchise Agreement.

 



4

 

 

11.          FINANCING OF THE HOTEL

 

Owner and each Interestholder in Owner may grant a lien or other security
interest in the Hotel or the revenues of the Hotel, or pledge Ownership
Interests in Owner or a Control Affiliate as collateral for the financing of the
Hotel. If any Person exercises its rights under such lien, security interest or
pledge, Franchisor will have the rights under Section 8.1 of this Agreement and
Section 19.1 of the Franchise Agreement. Owner will not pledge this Agreement as
collateral or grant a security interest in this Agreement.

 

12.          GOVERNING LAW; INTERIM RELIEF; COSTS OF ENFORCEMENT

 

12.1        Governing Law. This Agreement takes effect on its acceptance and
execution by Franchisor in Maryland and will be construed under and governed by
Maryland law, which law will prevail if there is any conflict of law. Owner
expressly and irrevocably submits to the non-exclusive jurisdiction of the
courts of the State of Maryland for the purpose of any Dispute related to this
Agreement. So far as permitted under Maryland law, this consent to personal
jurisdiction will be self-operative.

 

12.2        Equitable Relief. Franchisor is entitled to injunctive or other
equitable relief, including restraining orders and preliminary injunctions, in
any court of competent jurisdiction for any threatened or actual material breach
of the Marriott Agreements or non-compliance with the Standards. Franchisor is
entitled to such relief without the necessity of proving the inadequacy of money
damages as a remedy, without the necessity of posting a bond and without waiving
any other rights or remedies.

 

12.3        Costs of Enforcement. If either party initiates any legal or
equitable action to protect its rights under this Agreement, the prevailing
party will be entitled to recover its costs, including reasonable legal fees.

 

12.4        WAIVER OF PUNITIVE DAMAGES. EACH OF OWNER, FRANCHISEE AND FRANCHISOR
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO CLAIM OR RECEIVE
PUNITIVE DAMAGES IN ANY DISPUTE RELATED TO THIS AGREEMENT, THE MARRIOTT
AGREEMENTS, THE HOTEL, THE RELATIONSHIP OF THE PARTIES OR ANY ACTIONS OR
OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

 

12.5        WAIVER OF JURY TRIAL. EACH OF OWNER, FRANCHISEE AND FRANCHISOR
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY DISPUTE
RELATED TO THIS AGREEMENT, THE MARRIOTT AGREEMENTS, THE HOTEL, THE RELATIONSHIP
OF THE PARTIES OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE ABOVE.

 

13.          NOTICES

 

Subject to Section 25.B of the Franchise Agreement, all notices, requests,
statements and other communications under this Agreement will be (i) in writing;
(ii) delivered by hand with receipt, or by courier service with tracking
capability; and (iii) addressed as provided in Exhibit B or at any other address
designated in writing by the party entitled to receive the notice. Any notice
will be deemed received (i) when delivery is received or first refused, if
delivered by hand or (ii) one day after posting of such notice, if sent via
overnight courier.

 



5

 

 

14.          REPRESENTATIONS AND WARRANTIES

 

A.          Existence. Each party represents and warrants that it (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation; and (ii) has and will continue to have the ability to perform
its obligations under this Agreement.

 

B.          Authorization. Each of Franchisor, Franchisee and Owner represents
and warrants that the execution and delivery of this Agreement and the
performance of its obligations under this Agreement: (i) have been duly
authorized; (ii) do not and will not violate, contravene or result in a default
or breach of (a) any Applicable Law, (b) its governing documents or (c) any
agreement, commitment or restriction binding on the relevant party; and (iii) do
not require any consent that has not been obtained by the relevant party.

 

C.          Restricted Person. Owner represents and warrants that Owner is not,
and that none of its Affiliates (including their directors and officers),
Interestholders or the funding sources for any of them, is a Restricted Person.

 

D.          Ownership of Owner. Owner represents and warrants that its
Interestholders are completely and accurately listed in Exhibit A. If there have
been changes, Owner will provide a list of the names and addresses of the
Interestholders and documents necessary to confirm such information and update
Exhibit A.

 

E.          Ownership of the Hotel. Owner represents and warrants that it is the
sole owner of the Hotel and holds good and marketable fee title to the Approved
Location.

 

15.          MISCELLANEOUS

 

15.1        Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original and all of which
constitute one and the same instrument. Delivery of an executed signature page
by electronic transmission is as effective as delivery of an original signed
counterpart.

 

15.2        Construction and Interpretation.

 

A.          Partial Invalidity. If any term of this Agreement, or its
application to any Person or circumstance, is invalid or unenforceable at any
time or to any extent, then (i) the remainder of this Agreement, or the
application of such term to Persons or circumstances other than those as to
which it is held invalid or unenforceable, will not be affected and each term of
this Agreement will be valid and enforced to the fullest extent permitted by
Applicable Law; and (ii) Franchisor, Franchisee and Owner will negotiate in good
faith to modify this Agreement to implement their original intent as closely as
possible in a mutually acceptable manner.

 

B.          Non-Exclusive Rights and Remedies. No right or remedy of Franchisor,
Franchisee or Owner under this Agreement is intended to be exclusive of any
other right or remedy under this Agreement at law or in equity.

 

C.          No Third-Party Beneficiary. Nothing in this Agreement is intended to
create any third-party beneficiary or give any rights or remedies to any Person
except Franchisor, Franchisee and Owner and their respective permitted
successors and assigns.

 



6

 

 

D.          Interpretation of Agreement. Franchisor and Franchisee intend that
this Agreement excludes all implied terms to the maximum extent permitted by
Applicable Law. Headings of Sections are for convenience and are not to be used
to interpret the Sections to which they refer. All Exhibits to this Agreement
are incorporated by reference. Words indicating the singular include the plural
and vice versa as the context may require. References to days, months and years
are all calendar references. References that a Person “will” do something mean
the Person has an obligation to do so. References that a Person “may” do
something mean a Person has the right, but not the obligation, to do so.
References that a Person “may not” or “will not” do something mean the Person is
prohibited from doing so.

 

E.          Definitions. All capitalized terms not defined in this Agreement
have the meaning stated in the Franchise Agreement.

 

15.3        Reasonable Business Judgment.

 

A.          Use of Reasonable Business Judgment. Franchisor will use Reasonable
Business Judgment when discharging its obligations or exercising its rights
under this Agreement, including for any consents and approvals and the
administration of Franchisor’s relationship with Owner, except when Franchisor
has reserved sole discretion.

 

B.          Burden of Proof. Owner will have the burden of establishing that
Franchisor failed to exercise Reasonable Business Judgment. The fact that
Franchisor or any Affiliate of Franchisor benefited from any action or decision
or that another reasonable alternative was available does not mean that
Franchisor failed to exercise Reasonable Business Judgment. If this Agreement is
subject to any implied covenant or duty of good faith and Franchisor exercises
Reasonable Business Judgment, Owner agrees that Franchisor will not have
violated such covenant or duty.

 

15.4        Waiver. The failure or delay of either party to insist on strict
performance of any of the terms of this Agreement, or to exercise any right or
remedy, will not be a waiver for the future.

 

15.5        Entire Agreement. This Agreement and the Marriott Agreements are
fully integrated and contain the entire agreement between the parties as it
relates to the Hotel and the Approved Location and supersede all prior
understandings and writings.

 

15.6        Amendments. This Agreement may only be amended in a written document
that has been duly executed by the parties and may not be amended by conduct
manifesting assent, and each party is put on notice that any individual
purporting to amend this Agreement by conduct manifesting assent is not
authorized to do so.

 

15.7        Survival. The terms of Sections 1, 5, 9, 10 and 12 survive
expiration or termination of this Agreement and, to the extent applicable to
Owner, Section 27.8 of the Franchise Agreement. 

 

{Signatures appear on the following page}

 

7

 

 

IN WITNESS WHEREOF, the parties have caused this Owner Agreement to be executed,
under seal, as of the Effective Date.

          FRANCHISOR:           MARRIOTT INTERNATIONAL, INC.         By:  
(SEAL)   Name:     Title:           FRANCHISEE:           MOODY NATIONAL
YALE-SEATTLE MT, LLC         By:   (SEAL)   Name:     Title:           OWNER:  
      MOODY NATIONAL YALE-SEATTLE HOLDING, LLC         By:   (SEAL)   Name:    
Title:  

 

8

 

EXHIBIT A
OWNERSHIP INTERESTS IN OWNER

 

Name of Owner   Address % Interest OWNERSHIP OF Moody National Yale-Seattle
Holding, LLC Moody National Operating Partnership II, LP

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

OWNERSHIP OF MOODY NATIONAL OPERATING PARTNERSHIP II, LP Moody National REIT II,
Inc.

6363 Woodway, Suite 110

Houston, TX 77057

99.99578185%

General Partner

Moody OP Holdings II, LLC

6363 Woodway, Suite 110

Houston, TX 77057

0.004241815%

Limited Partner

Moody National LPOP II, LLC

6363 Woodway, Suite 110

Houston, TX 77057

Special Unit Holder

Contributing Limited Partners*

 

    OWNERSHIP OF MOODY NATIONAL REIT II, INC.**

Shareholders

 

— 100% OWNERSHIP OF MOODY OP HOLDINGS II, LLC Moody National REIT II, Inc.

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

OWNERSHIP OF MOODY NATIONAL LPOP II, LLC Brett C. Moody

6363 Woodway, Suite 110

Houston, TX 77057

100%

Sole Member

       

*Contributing limited partners, if any, will receive a limited partnership
interest in Moody National Operating Partnership II, LP, in exchange for a
contribution of property.

 

** Moody National REIT II, Inc. is a publicly-registered, non-traded REIT with
over 900 shareholders.

 



9

 

 

EXHIBIT B
NOTICE ADDRESSES

 

To Franchisor:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, MD 20817

Attn: Law Department 52/923.27

with a copy to:

Marriott International, Inc.
10400 Fernwood Road
Bethesda, MD 20817
Attn: Global Lodging Services

 

To Owner:

Moody National Yale-Seattle Holding, LLC

6363 Woodway, Suite 110

Houston, TX 77057

Attn: David Gould

Email: Marriott@moodynational.com



To Franchisee:

MOODY NATIONAL YALE-SEATTLE MT, LLC

6363 Woodway Dr., Suite 110

Houston, TX 77057

Attn: David Gould

Email: Marriott@moodynational.com

 

10

 

 

EXHIBIT C
FRANCHISE AGREEMENT

 

11

